14‐1346‐cv(L) 
      Fireman’s Fund Ins. Co. et al. v. Great Am. Ins. Co. et al. 




 1                                                     In the
 2                     United States Court of Appeals
 3                                       For the Second Circuit
 4                                                          
 5                                                August Term, 2014 
 6                                                Nos. 14‐1346‐cv(L)  

 7     FIREMANʹS FUND INSURANCE COMPANY, ONE BEACON INSURANCE 
 8    COMPANY, NATIONAL LIABILITY AND FIRE INSURANCE COMPANY, QBE 
 9                  MARINE & ENERGY SYNDICATE 1036, 
10            Plaintiffs – Counterclaim‐Defendants – Appellants,  

11                                                        v. 

12                GREAT AMERICAN INSURANCE COMPANY OF NEW YORK, 
13                        Defendant – Crossclaim‐Defendant –  
14                           Counter‐Claimant – Appellee, 
15                                          
16                       MAX SPECIALTY INSURANCE COMPANY, 
17                        Defendant – Crossclaim‐Defendant –  
18                           Counter‐Claimant – Appellee, 
19                     
20                                        v. 
21                                          
22                          SIGNAL INTERNATIONAL, LLC, 
23                        Defendant – Crossclaim‐Defendant –  
24                                Cross‐Claimant.  
25                                          


                                                    
      
        The Clerk  of the Court is directed  to amend the official caption to conform to 
      the above.  Signal International, LLC is no longer a party to the appeal.  
                                                                            
       
       



 1                 Appeals from the United States District Court 
 2                     for the Southern District of New York. 
 3                     No. 10‐cv‐1653 ― J. Paul Oetken, Judge. 
 4                             
 5                                            
 6                              ARGUED: JUNE 24, 2015 
 7                              DECIDED: MAY 20, 2016 
 8                                            
 9                                            
10            Before: CABRANES, POOLER, and DRONEY, Circuit Judges. 
11                             
12            
13           Fireman’s  Fund  Insurance  Company  (“Fireman’s  Fund”)  and 
14    Signal International, LLC (“Signal”) appealed from judgments of the 
15    United  States  District  Court  for  the  Southern  District  of  New  York 
16    (Oetken,  J.),  granting  summary  judgment  to  Great  American 
17    Insurance  Company  of  New  York  (“Great  American”)  and  Max 
18    Specialty  Insurance  Company  (“MSI”).    Fireman’s  Fund,  Great 
19    American,  and  MSI  underwrote  insurance  policies  that  included 
20    coverage for a dry dock that Signal owned.  After the dry dock sank, 
21    Signal  and  Fireman’s  Fund  sought  contribution  for  losses  and 
22    cleanup  costs  from  Great  American  and  MSI.    Fireman’s  Fund 
23    initiated this action to resolve disputes regarding coverage.   
24            
25           The  district  court  held  that  the  Great  American  and  MSI 
26    policies were void because (1) Great American’s pollution insurance 
27    policy  was  a  marine  insurance  contract  subject  to  the  doctrine  of 
28    uberrimae fidei, and Signal’s failure to disclose that the dry dock had 
29    deteriorated  and  that  repairs  recommended  over  several  years  had 
30    not  been  made  violated  its  duty  of  utmost  good  faith  under  that 
31    doctrine,  and  (2)  Signal  materially  misrepresented  the  dry  dock’s 
32    condition when it applied for coverage from MSI.  We AFFIRM.   



                                              ‐2‐ 
                                                                                               
       
       



 1                                            

 2                                     JOHN  A.V.  NICOLETTI  (Robert  A.  Novak,  William 
 3                                     M.  Fennell,  on  the  brief),  Nicoletti  Hornig  & 
 4                                     Sweeney, New York, NY, for Plaintiffs‐Appellants. 

 5                                     GEORGE  R.  ZACHARKOW  (Stephen  J.  Galati, 
 6                                     Christian  T.  Johnson,  on  the  brief),  Mattioni,  Ltd., 
 7                                     Philadelphia,  PA,  for  Defendant‐Appellee  Great 
 8                                     American Insurance Company of New York. 
 9                                      
10                                     STEPHEN  D.  STRAUS,  Traub  Lieberman  Straus  & 
11                                     Shrewsberry LLP, Hawthorne, NY, for Defendant‐
12                                     Appellee Max Specialty Insurance Company. 
13                                         

14    DRONEY, Circuit Judge: 

15               Plaintiffs‐Appellants are Firemanʹs Fund Insurance Company, 

16    One  Beacon  Insurance  Company,  National  Liability  and  Fire 

17    Insurance  Company,  and  QBE  Marine  &  Energy  Syndicate  1036 

18    (collectively “Fireman’s Fund”), insurance companies that provided 

19    marine  general  liability  and  marine  excess  liability  policies  to 

20    Defendant–Appellant                         Signal    International,    LLC        (“Signal”).1  


                                                    
      1 Fireman’s Fund Insurance Company and One Beacon Insurance Company each 
      agreed  to  cover  fifty  percent  of  the  total  amount  insured  under  the  marine 
      general  liability  policy.    Firemanʹs  Fund  Insurance  Company  and  National 



                                                              ‐3‐ 
                                                                                    
       
       



 1    Fireman’s Fund and Signal  appealed from a judgment of the United 

 2    States District Court for the Southern District of New York (Oetken, 

 3    J.),  granting  summary  judgment  to  Defendants‐Appellees  Great 

 4    American Insurance Company of New York (“Great American”) and 

 5    Max Specialty Insurance Company (“MSI”).   

 6               Fireman’s  Fund,  Great  American,  and  MSI  issued  insurance 

 7    policies  that  provided  various  coverages  for  a  dry  dock  in  Port 

 8    Arthur,  Texas  owned  by  Signal.    After  the  dry  dock  sank  in  2009, 

 9    Signal  and  Fireman’s  Fund  sought  contributions  from  Great 

10    American  and  MSI  for  the  loss  of  the  dry  dock  and  resulting 

11    environmental  cleanup  costs.    The  district  court  ruled  in 

12    adjudicating a number of summary judgment motions that the Great 

13    American  and  MSI  policies  were  void  in  light  of  Signal’s  failure  to 


                                                    
      Liability and Fire Insurance Company each agreed to cover thirty‐four percent of 
      the  total  amount  insured  under  the  marine  excess  liability  policy,  and  QBE 
      Marine  &  Energy  Syndicate  1036  agreed  to  cover  the  remaining  thirty‐two 
      percent.    The  premiums  for  these  two  policies  were  also  divided  among  the 
      respective insurers.  In this opinion, we refer to both the marine general liability 
      policy and marine excess liability policy as issued by Fireman’s Fund.  



                                                           ‐4‐ 
                                                                               
       
       



 1    disclose  when  it  applied  for  those  policies  that  the  dry  dock  had 

 2    significantly  deteriorated  and  that  repairs  recommended  by  a 

 3    number  of  consultants  and  engineers  over  several  years  had  not 

 4    been made. 

 5           After  submission  of  this  appeal,  MSI  and  Signal  reached  a 

 6    settlement  and  obtained  a  dismissal  of  the  case  between  them.  

 7    Therefore, Signal no longer appeals the grant of summary judgment 

 8    to MSI.  Nonetheless, Fireman’s Fund asserts that it may still pursue 

 9    appeal  of  the  issues  relating  to  the  policy  issued  to  Signal  by  MSI 

10    based on our decision in Maryland Cas. Co. v. W.R. Grace & Co.  See 

11    218  F.3d  204,  211  (2d  Cir.  2000)  (“[T]he  contract  of  settlement  an 

12    insurer  enters  into  with  the  insured  cannot  affect  the  rights  of 

13    another  insurer  who  is  not  a  party  to  it.  Instead,  whatever 

14    obligations or rights to contribution may exist between two or more 

15    insurers  of  the  same  event  flow  from  equitable  principles.”).  

16    Fireman’s Fund was granted summary judgment below against MSI 




                                               ‐5‐ 
                                                                              
       
       



 1    on  a  contribution  claim  based  on  MSI’s  policy,  and  we  assume 

 2    without deciding that Fireman’s Fund is correct that it may pursue 

 3    this  appeal  of  the  district  court’s  decision  finding  the  MSI  policy 

 4    void,  based  on  Fireman’s  Fund’s  interest  in  the  unappealed 

 5    summary judgment decision on contribution.   

 6           We  agree  with  the  district  court’s  orders.    We  hold  that  the 

 7    Great  American  policy  was  a  marine  insurance  contract  subject  to 

 8    the  doctrine  of  uberrimae  fidei  and  that  Signal’s  nondisclosure 

 9    violated its duty under that doctrine, permitting Great American to 

10    void the policy.  We further hold that MSI’s policy was governed by 

11    Mississippi  law;  that,  under  that  law,  Signal  materially 

12    misrepresented the dry dock’s condition; and that MSI was entitled 

13    to void the policy on that basis.  Accordingly, we AFFIRM.   




                                               ‐6‐ 
                                                                                             
       
       



 1                                                     BACKGROUND 

 2    I.         Factual Background 

 3               A.         The Operation and Loss of the Dry Dock 

 4               Signal  is  a  marine  construction  firm  involved  principally  in 

 5    building  and  repairing  ocean‐going  structures  such  as  offshore 

 6    drilling  rigs,  platforms,  and  barges.    In  2003,  Signal  purchased  six 

 7    facilities—two  in  Mississippi  and  four  in  Texas—for  use  in  its 

 8    business  of  repairing,  upgrading,  and  converting  offshore  drilling 

 9    rigs.2    One  of  the  Texas  facilities  was  a  dockyard  in  Port  Arthur, 

10    Texas.  In acquiring that facility, Signal assumed an existing lease of 

11    a  dry  dock  (“the  dry  dock”)  located  along  the  Sabine‐Neches 



                                                    
      2  These  rigs  included  jack‐ups,  semi‐submersibles,  and  mobile  offshore 
      production units.  “A jack‐up is a rig that is towed to a location, where the legs 
      are ‘jacked’ down to the ocean floor allowing the work area to be raised about 50 
      feet  above  the  water  level.”    1  Thomas  J.  Schoenbaum,  Admiralty  and  Maritime 
      Law  §  3‐9,  at  169  n.8  (5th  ed.  2011).    “A  semi‐submersible  is  a  cross  between  a 
      submersible and a barge . . . [that] is submerged about 50 feet after which special 
      anchors are lowered to complete the mooring of the rig.”  Id.  A mobile offshore 
      production  unit  is  “a  jackup  rig  that  has  been  converted  to  an  offshore 
      production  platform”  and  “can  be  moved  and  is  reusable.”    Norman  J.  Hyne, 
      Dictionary of Petroleum Exploration, Drilling & Production 327 (2d ed. 2014).  



                                                              ‐7‐ 
                                                                                     
       
       



 1    Waterway near the Gulf of Mexico.3  The dry dock was built in 1944 

 2    at the direction of the United States Navy to repair Navy ships.  In 

 3    early 2005, Signal accepted an offer from the lessor to purchase the 

 4    dry  dock,  which  Signal  had  been  using  in  its  operations  since  it 

 5    assumed the lease.   

 6               Throughout  its  lease  and  ownership  of  the  dry  dock,  Signal 

 7    received  a  number  of  reports  on  the  dry  dock’s  deteriorated 

 8    condition.  These included the following: 

 9          The Heger Reports:  The dry dock engineering firm Heger Dry 
10           Dock, Inc. (“Heger”) of Holliston, Massachusetts, periodically 
11           inspected  the  dry  dock  between  2002  and  2009.    In  2002, 
12           Freide  Goldman  Offshore—the  operator  of  the  dry  dock 
13           before Signal—asked Heger to inspect the dry dock in order to 
14           provide  an  estimate  of  its  fair  market  value.4    In  a  December 

                                                    
      3  A dry dock is a large structure used to lift ships and other ocean‐going vessels 
      out of water for repairs and construction.  The dry dock is lowered into the water 
      by flooding its pontoons with water, and then, after an object is loaded onto the 
      dry dock, it is raised by pumping water out of the pontoons.   
       
      4  Although  the  2002  Heger  Report  was  created  before  Signal  assumed  the  dry 

      dock  lease,  Freide  Goldman  Offshore’s  President  of  Texas  Operations,  John 
      Haley—who  became  Signal’s  Senior  Vice  President  of  Texas  Operations  when 
      Signal  acquired  the  Port  Arthur  dockyard—received  a  copy  of  the  report  in 
      December 2002, and Haley shared this report with other employees at Signal by 
      (at the latest) January 2005.   



                                                           ‐8‐ 
                                                                                            
       
       



 1               2002 appraisal, Heger described “the dry dock [as being] . . . in 
 2               fair  to  good  condition,  with  the  exception  of  the  pontoon 
 3               deck . .  . ,  which  [was]  in  poor  condition  and  should  be 
 4               replaced,  and  section  H,  which  showed  markedly  more 
 5               corrosion internally . . . .”5  J.A. 4215.  Heger estimated that the 
 6               dry dock would have “10 years of remaining useful life if the 
 7               pontoon  deck  [was]  completely  repaired,”  but  the  costs  of 
 8               making  these  “extensive  repairs”  in  the  United  States 
 9               rendered the dry dock’s value “below zero.”6  J.A. 4215, 4216.  
10               In  a  series  of  subsequent  reports  from  2007  through  2009 
11               commissioned by Signal to assist it in prolonging the existing 
12               life  of  the  dry  dock,  Heger  found  that  the  dry  dock  had 
13               continued  to  deteriorate  and  that  long‐term  repairs  had  not 
14               been  made.    Instead,  Signal  had  simply  patched  damaged 
15               areas  with  “doublers.”7    J.A.  688.    Heger  provided 
16               recommendations for extensive repairs that would be required 
17               for  the  dry  dock  to  continue  to  operate  safely.    However, 
18               Heger repeatedly advised that “the expected life extension for 
                                                    
       
      5    The dry dock consisted of eight pontoons designated “A” through “H.”   
       
      6  Alternatively, assuming that the dry dock was transported for repairs  abroad, 
      Heger  estimated  that  the  dry  dock’s  fair  market  value  would  be  approximately 
      $800,000.   
       
      7 “Doublers,” or doubler plates, are steel plates that “offer a temporary solution 

      for  steel  plate  damage”  on  marine  structures.    Ibrahim  A.  Assakkaf,  Reliability 
      Design  of  Doubler  Plates  for  Sea  Tankers,  in  Advances  in  Civil  Engineering  and 
      Building  Materials  823,  823  (Shuenn‐Yih  Chang  et  al.  eds.  2013).    The  plates 
      provide “an inexpensive method of repairing corroded plating, cracked plates, or 
      defective  welds.”    Id.    Doubler  plates  are  “added  [on]  top  of  [a]  defective  area 
      and welded around the plate’s perimeter.”  Id.  “This temporary repair method 
      [is  intended  to]  maintain  structural  integrity  until . . . permanent  repairs  [are] 
      made to the original corroded structure.”  Id.     



                                                           ‐9‐ 
                                                                              
       
       



 1           the  dock . . . [would]  only  be  a  few  years”  and  therefore  “the 
 2           cost,  time  and  effort  to  perform  this  work  [was]  not 
 3           economically  justifiable.”    J.A.  689.    Heger  also  provided 
 4           Signal  with  plans  for  converting  the  dry  dock  to  a  seven‐
 5           pontoon  configuration  (by  removing  Pontoon  H)  but warned 
 6           that  “the  dry  dock  structure . . . should  be  satisfactorily 
 7           restored  before  using  the  dock  or  proceeding  with  any 
 8           modifications.”  J.A. 4513‐14.    

 9         The  ABS  Audits:    Auditor  ABS  Consulting  (“ABS”)  of 
10          Houston,  Texas,  a  maritime  risk  management  firm,  was 
11          designated by the Port of Port Arthur to review and report on 
12          Signal’s maintenance and repair programs at the dry dock.  In 
13          2003,  ABS  observed  “the  rapidly  increasing  rate  of  overall 
14          deterioration” of the dry dock, which was “largely due to the 
15          drydock’s  age . . . ,  and . . .  lack  of  adequate  maintenance 
16          and/or  repair.”    J.A.  4166.    ABS  noted  that,  although  it  had 
17          notified the dry dock’s owners and operators in January 2000 
18          of  the  “advanced  state  of . . . deterioration,”  they  had  “made 
19          no  apparent  efforts”  to  implement  ABS’s  recommended 
20          repairs.    J.A.  4168.    Instead,  “more  than  a  hundred  doubler 
21          plates        ha[d]         been      welded         over      severely 
22          wasted/holed . . . platings.”    J.A.  4167.    Six  months  later,  ABS 
23          reported  that  Pontoon  H  was  “leaking  severely,”  and 
24          Pontoons  E  and  G  were  “leaking  significantly”  as  well.    J.A. 
25          4161.    ABS  concluded  that  “it  appeared  that  unsafe  drydock 
26          operations  were  being  conducted”  and  recommended  that 
27          “additional  drydockings  [not  be  conducted]  until  substantial 
28          hull repairs [were] made to ‘H’ pontoon and the repairs [were] 
29          verified.”  J.A. 4162 (emphases omitted).   

30         Internal  Staff  Study:  In  April  2003,  Signal  conducted  an 
31          internal  “staff  study”  to  determine  whether  to  purchase  the 



                                              ‐10‐ 
                                                                            
       
       



 1           leased  dry  dock  from  the  Port  Commission  of  Port  Arthur.  
 2           The study found that, “without major renewal costs,” the dry 
 3           dock’s remaining useful life was “only 3 to 5 years.”  J.A. 4188.  
 4           The  study  concluded  that  it  would  cost  $21.88  million  to 
 5           extend the life of the dry dock’s pontoons “for maybe 10 to 15 
 6           years.”    J.A.  4186‐87.    The  study  ultimately  advised  against 
 7           purchasing  the  dry  dock  in  light  of  its  “relatively  short 
 8           remaining  useful  life  and  extreme  costs  of  renewal/life 
 9           extension.”  J.A. 4188. 

10         The  DLS  Surveys:    The  marine  appraiser,  surveyor,  and 
11          consulting  firm  Dufour,  Laskay  &  Strouse,  Inc.  (“DLS”)  of 
12          Houston,  Louisiana,  and  Florida  was  hired  to  inspect  and 
13          appraise  Signal’s  Texas  and  Mississippi  facilities  “for  the 
14          purpose  of  asset  allocation  and  financial  review”  by  GE 
15          Commercial  Finance,  Signal’s  financing  company.    J.A.  526.  
16          Between 2005 and 2007, DLS observed that the dry dock “had 
17          significant  water  in  most  compartments . . . [that]  require[d] 
18          pumping  and  trimming  every  four  hours,”  which  was 
19          “indicative  of  some  wastage  holes  in  the  bottom.”    J.A.  551, 
20          4437; see also J.A. 5314.  Each year, DLS noted that “[t]he deck 
21          plating . . . ha[d]  significant  doubler  plates  where  plating 
22          ha[d]  either  wasted  or  separated  from  internal  framing”  and 
23          that  “there  was . . . a  12ʹ  long  tear  in  the  plating  extending 
24          along  a  transverse  frame”  that  “reportedly . . . w[ould]  be 
25          fitted  with  a  proper  doubler  in  the  near  future.”    J.A.  551, 
26          4437, 5314.  In 2007, DLS concluded that the dry dock was in 
27          “fair  to  good  condition”  but  recommended  that  its  pontoons 
28          be dry‐docked and repaired “[a]s soon as practical within the 
29          succeeding  eighteen  months . . . to  render  [it]  in  good  stable 
30          operating condition and provide a life extension.”  J.A. 4437.   




                                              ‐11‐ 
                                                                                
       
       



 1         The  2009  Heller  Property  Risk  Assessment  Report:    Stephen 
 2          Heller  &  Associates  Inc.  (“Heller”)  of  Houston—a  loss 
 3          prevention  consulting  firm—was  hired  by  Signal  in  2008  to 
 4          conduct  a  risk  review  of  Signal’s  Mississippi  and  Texas 
 5          facilities  in  order  to  “assist  [insurance]  underwriters  in 
 6          evaluating the exposures, operations, and loss prevention” for 
 7          those  facilities.    J.A.  2267.    In  a  January  2009  report,  Heller 
 8          rated the Mississippi and Texas facilities “[o]verall” as “Above 
 9          Average,”  meaning  that  they  met  “[a]cceptable  standards 
10          including  some  industry  best  practices.”    J.A.  2270.    Heller 
11          found  that  “[t]he  maximum  foreseeable  loss  (MFL)  or  worst 
12          case  scenario  for  these  facilities  [included]  a  sinking  or 
13          structural collapse  of  [the]  dry  dock  at  . . . Port  Arthur.”    J.A. 
14          2269.  The maximum foreseeable loss was described as “one of 
15          extremely  low  probability  and  frequency  based  on  previous 
16          industry experience.”  J.A. 2298‐99.   

17           Signal  never  replaced  the  dry  dock’s  pontoons  or  pontoon 

18    decks.  Instead, Signal continued to use inserts and doublers to patch 

19    holes in the decks.   

20           In  2009,  Signal  decided  to  implement  the  seven‐pontoon 

21    configuration  by  removing  Pontoon  H.    On  August  20,  2009,  it 

22    attempted  to  remove  that  pontoon,  but  during  that  procedure  the 

23    entire dry dock sank.   




                                                ‐12‐ 
                                                                                
       
       



 1               Shortly  after  the  sinking,  Signal  notified  the  Texas  General 

 2    Land  Office  (“GLO”),  which  regulates  pollution  affecting  Texas 

 3    shoreline  waters,  about  what  had  occurred.  In  September  2009,  the 

 4    GLO  advised  Signal  to  “initiate  immediate  action  to  recover 

 5    the . . . dry  dock  from  Texas  coastal  waters.”8    J.A.  3516.    In  June 

 6    2010,  Signal  hired  Weeks  Marine,  Inc.,  to  manage  removal  of  the 

 7    sunken  dry  dock  and  cleanup  of  the  site.    Removal  and  cleanup 

 8    efforts  were  not  completed  until  March  2012  and  resulted  in 

 9    $12,395,026 in costs.   

10               B.         The Insurance Policies Covering the Dry Dock 

11               Signal  had  obtained  five  insurance  policies  that  insured 

12    against risks related to the dry dock at the time of its sinking: (1) a 

13    marine  general  liability  policy  issued  by  Firemanʹs  Fund;  (2)  a 

14    marine  excess  liability  policy  issued  by  Firemanʹs  Fund;  (3)  a 

15    pollution  policy issued by Great American (the “Pollution Policy”); 


                                                    
      8  The  dry  dock  contained  substantial  amounts  of  asbestos  and  related 
      contaminants.   



                                                           ‐13‐ 
                                                                              
       
       



 1    (4) a primary property insurance policy ( the “PPI Policy”) issued by 

 2    Westchester Surplus Lines Insurance Company (“Westchester”); and 

 3    (5)  an  excess  property  insurance  policy  issued  by  MSI,  which 

 4    provided  coverage  in  excess  of  the  PPI  Policy  (the  “EPI  Policy”).  

 5    Only  the  Great  American  Pollution  Policy  and  the  MSI  EPI  Policy 

 6    are at issue here.  

 7           Great American first underwrote the Pollution Policy in 2004 

 8    and renewed it annually through 2009.  To obtain the renewal of the 

 9    policy  for  2009,  Signal  completed  and  submitted  Great  American’s 

10    standard  “Vessel  Pollution  Liability  Application”  along  with  a 

11    “Schedule  of  Vessels,”  which  included  the  dry  dock  and 

12    approximately  twenty‐five  tugboats  and  barges  owned  by  Signal.  

13    The Pollution Policy insured Signal against losses of up to $5 million 

14    for  each  property  in  the  Schedule  resulting  from  pollution 

15    discharges  into  navigable  waters.    The  policy  specifically  insured 

16    against  claims  under  the  “Oil  Pollution  Act  of  1990, . . .  33  U.S.C. 




                                              ‐14‐ 
                                                                            
       
       



 1    [§] 2701  et  seq.”  (“OPA”),  the  “Comprehensive  Environmental 

 2    Response,  Compensation[,]  and  Liability  Act,  42  U.S.C.  [§]  9601,  et 

 3    seq.”  (“CERCLA”),  and  the  “Federal  Water  Pollution  Control  Act 

 4    Amendments of 1972, 33 U.S.C. [§] 1321, et seq.” (“FWPCA”), and the 

 5    costs  of  “on‐water  removal  of  materials  of  a  non‐OPA  and  non‐

 6    CERCLA nature which has been mandated by an authorized public 

 7    authority  and  [was]  the  result  of  a  defined  single,  sudden  and 

 8    accidental  event.”    J.A.  737.    An  endorsement  to  the  policy  also 

 9    extended  coverage  to  “all  Vessels  while  under  repair,  alteration, 

10    construction, conversion or rebuilding” within 100 miles of the Port 

11    Arthur dockyard.  J.A. 738.

12          MSI underwrote the EPI Policy in January 2009.  To apply for 

13    the  policy,  Signal  submitted  its  “2009‐2010  Property  Insurance 

14    Submission.” This document included a “Statement of Values” that 

15    described the dry dock’s value as $13.6 million and the 2009 Heller 

16    Report, but it did not include other information—such as the Heger 




                                             ‐15‐ 
                                                                              
       
       



 1    reports, the ABS audits, or the DLS surveys—suggesting that the dry 

 2    dock was in need of repair.  The EPI Policy insured against loss of or 

 3    damage  to  properties  listed  in  the  Statement  of  Values,  as  well  as 

 4    business  interruption  costs  and  “[e]xtra  [e]xpense[s]”  associated 

 5    with  the  loss  of  those  properties.    The  policy  provided  $15  million 

 6    coverage  for  losses  in  excess  of  the  underlying  PPI  Policy,  which 

 7    covered losses up to $10 million.   

 8           C.     Post‐Loss Insurance Claims 

 9           In  January  2010,  Westchester  paid  Signal  its  total  coverage 

10    amount of $10 million pursuant to the PPI Policy for losses related to 

11    the  dry  dock.    MSI  paid  Signal  $3.6  million  of  its  total  coverage 

12    amount  of  $15  million  under  the  EPI  Policy  based  on  the  $13.6 

13    million  value  of  the  dry  dock,  as  represented  in  the  Statement  of 

14    Values.    Great  American  refused  to  make  any  payments  under  its 

15    Pollution Policy.   

16           In meetings between Signal and its insurers in early 2010, MSI 

17    and  Great  American  argued  that  their  policies  did  not  cover  the 



                                              ‐16‐ 
                                                                               
       
       



 1    costs  of  removing  the  dry  dock  from  the  Sabine‐Neches  Waterway 

 2    and  cleaning  up  the  site.    Fireman’s  Fund  agreed  to  fund  Signal’s 

 3    removal  and  cleanup  efforts  but  reserved  its  right  to  seek 

 4    reimbursement later from MSI and Great American.   

 5    II.    Procedural Background 

 6           On  March  2,  2010,  Fireman’s  Fund  commenced  this  action 

 7    against Signal, Great American, and MSI, seeking a declaration as to 

 8    the  obligations  of  Signal  and  its  insurers  for  losses  associated  with 

 9    the sinking of the dry dock.  MSI asserted cross‐claims against Signal 

10    for  the  $3.6  million  it  had  paid,  and  also  sought  to  void  the  EPI 

11    Policy  on  the  ground  of  misrepresentation  after  discovery  revealed 

12    the various reports on the dry dock’s poor condition that Signal had 

13    not  provided  to  MSI  when  applying  for  the  policy.    Signal  cross‐

14    claimed  against  MSI  for  cleanup  and  removal  costs  and  additional 

15    damages.  Great American filed claims against Signal and Fireman’s 

16    Fund, seeking a declaration that the Pollution Policy was void under 




                                               ‐17‐ 
                                                                                          
       
       



 1    the  maritime  doctrine  of  uberrimae  fidei,  which  imposes  a  duty  of 

 2    utmost good faith on the insured,9 or alternatively under the policy’s 

 3    “Misrepresentation” clause.10   

 4               On  October  15,  2010,  Signal  assigned  to  Fireman’s  Fund  its 

 5    rights  under  the  Great  American  Pollution  Policy,  and  Fireman’s 

 6    Fund  continued  to  pursue  coverage  against  Great  American.  Both 

 7    Signal  and  Fireman’s  Fund  maintained  their  claims  against  MSI; 

 8    Signal opposed MSI’s efforts to obtain from Signal the $3.6 million it 

 9    had  already  paid,  and  both  Signal  and  Fireman’s  Fund  sought 

10    additional payments from MSI under its EPI Policy.   

11               This appeal arises out of eight motions that were filed after the 

12    close  of  discovery.    Fireman’s  Fund,  Signal,  Great  American,  and 




                                                    
      9    The doctrine of uberrimae fidei is discussed in more depth later in this opinion.   
       
      10  The  Pollution  Policy’s  “Misrepresentation”  clause  provides  that  “[a]ny 
      concealment  or  misrepresentation  by  [the  insured]  of  any  material  fact . . .  will 
      void this policy completely . . . , whether such concealment or misrepresentation 
      is deliberate, negligent, inadvertent, innocent, or otherwise.”  J.A. 727.   



                                                           ‐18‐ 
                                                                                        
       
       



 1    MSI moved or cross‐moved on the coverage issues for the Pollution 

 2    Policy and EPI Policy.11   

 3            On March 25, 2013, the district court granted partial summary 

 4    judgment,  holding  that  under  the  EPI  Policy,  MSI  was  required  to 

 5    contribute to the payments that Fireman’s Fund had made to Signal.  

 6    Firemanʹs Fund Ins. Co. v. Great Am. Ins. Co. of New York, No. 10 Civ. 

 7    1653  (JPO),  2013  WL  1195277,  at  *8‐9  (S.D.N.Y.  Mar.  25,  2013).  

 8    However,  on  March  31,  2014,  the  district  court  ruled—also  on 

 9    summary  judgment—that  the  Great  American  Pollution  Policy  and 

10    the MSI EPI Policy were void ab initio because of Signal’s failure to 

11    disclose the dry dock’s deteriorated state.  See Fireman’s Fund Ins. Co. 

12    v.  Great  Am.  Ins.  Co.  of  New  York,  10  F.  Supp.  3d  460,  466  (S.D.N.Y. 

13    2014).  The court concluded that the Great American Pollution Policy 
                                                    
      11 Fireman’s Fund and Signal jointly moved for summary judgment against Great 
      American,  and  Great  American  cross‐moved  for  summary  judgment  against 
      them, on Great American’s cross‐claims and counterclaims.  Fireman’s Fund also 
      moved  for  summary  judgment,  and  Great  American  cross‐moved  for  summary 
      judgment,  as  to  whether  cleanup  and  removal  costs  were  covered  by  the 
      Pollution  Policy.    Signal  moved  for  partial  summary  judgment  against  MSI, 
      seeking  a  declaration  that  the  EPI  Policy  was  not  void.    MSI  cross‐moved  for 
      summary judgment against Signal on the same issue.   



                                                    ‐19‐ 
                                                                                
       
       



 1    was a marine insurance contract subject to the doctrine of uberrimae 

 2    fidei  and  that  Signal  had  breached  its  duty  of  utmost  good  faith  to 

 3    Great American by withholding material information about the dry 

 4    dock’s  condition  when  it  applied  for  coverage.    See  id.  476‐93.    The 

 5    district  court  also  held  that  the  EPI  Policy  was  void  under 

 6    Mississippi  law  because  Signal  had  materially  misrepresented  the 

 7    dry  dock’s  condition  in  its  2009‐2010  Property  Insurance 

 8    Submission.    Id.  at  494‐503.    The  court  therefore  denied  Fireman’s 

 9    Fund’s  and  Signal’s  motions  for  summary  judgment  and  partial 

10    summary  judgment,  granted  MSI’s  and  Great  American’s  motions 

11    for  summary  judgment  declaring  the  policies  void,  and  denied  the 

12    remaining  motions,  including  MSI’s  motion  for  reconsideration  of 

13    the March 25, 2013 decision on contribution.  Id. at 493 & n.19, 503‐04 

14    & n.25.  Fireman’s Fund and Signal appealed. 

15           After  submission  of  this  appeal,  MSI  and  Signal  reached  a 

16    settlement  and  obtained  dismissal  of  the  case  between  them.    We 




                                               ‐20‐ 
                                                                                            
      
      



1    still  must  address  the  validity  of  the  EPI  policy,  however,  because, 

2    notwithstanding the recent settlement between Fireman’s Fund and 

3    Signal, the EPI policy is still the basis for Fireman’s Fund’s claim for 

4    contribution against MSI. 

5                

6                                                     DISCUSSION12 

7    I.         Great American’s Pollution Policy 

8               Fireman’s Fund argues that Great American’s Pollution Policy 

9    is not subject to the doctrine of uberrimae fidei.  It further argues that, 


                                                   
     12 A district court’s grant of summary judgment is reviewed de novo.  See Aulicino 
     v.  N.Y.C.  Dep’t  of  Homeless  Servs.,  580  F.3d  73,  79  (2d  Cir.  2009).    Summary 
     judgment  should  be  granted  “if  the  movant  shows  that  there  is  no  genuine 
     dispute as to any material fact and the movant is entitled to judgment as a matter 
     of law.”  Fed. R. Civ. P. 56(a).  A fact is material if it might affect the outcome of 
     the  case  under  governing  law.    Anderson  v.  Liberty  Lobby,  Inc.,  477  U.S.  242,  248 
     (1986).  A dispute is genuine “if the evidence is such that a reasonable jury could 
     return a verdict for the nonmoving party.”  Id.  In making this determination, the 
     Court  “must  ‘construe  the  facts  in  the  light  most  favorable  to  the  non‐moving 
     party  and  must  resolve  all  ambiguities  and  draw  all  reasonable  inferences 
     against  the  movant.’”    Beyer  v.  Cty.  of  Nassau,  524  F.3d  160,  163  (2d  Cir.  2008) 
     (quoting Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003)).  
     Where  “parties  file[]  cross‐motions  for  summary  judgment[,] . . . each  partyʹs 
     motion  must  be  examined  on  its  own  merits,  and  in  each  case  all  reasonable 
     inferences  must  be  drawn  against  the  party  whose  motion  is  under 
     consideration.”  Morales v. Quintel Entmʹt, Inc., 249 F.3d 115, 121 (2d Cir. 2001).    



                                                             ‐21‐ 
                                                                                 
       
       



 1    even if the doctrine applies, Signal did not breach its duty to Great 

 2    American  because  it  provided  all  information  that  Great  American 

 3    requested about the dry dock on its insurance application.   

 4           A.     Admiralty Jurisdiction and the Doctrine of           
 5                  Uberrimae Fidei 

 6           Great  American  argues—and  the  district  court  concluded—

 7    that  the  Pollution  Policy  is  void  under  the  maritime  doctrine  of 

 8    uberrimae  fidei.    For  the  doctrine  to  apply,  Fireman’s  Fund’s  suit 

 9    against Great American “must . . . be sustainable under the [court’s] 

10    admiralty  jurisdiction.”    Norfolk  S.  Ry.  Co.  v.  Kirby,  543  U.S.  14,  23 

11    (2004) (emphasis omitted).  This is because federal courts’ “authority 

12    to  make  decisional  law  for  the  interpretation  of  maritime  contracts 

13    stems  from  the  Constitution’s  grant  of  admiralty  jurisdiction  to 

14    federal courts.”  Id.; see U.S. Const. art. III, § 2, cl. 1 (providing that 

15    the federal judicial power “shall extend . . . to all Cases of admiralty 

16    and  maritime  Jurisdiction”).    Thus,  “the  grant  of  admiralty 

17    jurisdiction  and  the  power  to  make  admiralty  law  are  mutually 




                                                ‐22‐ 
                                                                                 
       
       



 1    dependent.”  Kirby, 543 U.S. at 23. 

 2           “Title  28  U.S.C.  §  1333(1)  grants  federal  district  courts  the 

 3    power  to  entertain  ‘[a]ny  civil  case  of  admiralty  or  maritime 

 4    jurisdiction.’”  Atl. Mut. Ins. Co. v. Balfour Maclaine Intʹl Ltd., 968 F.2d 

 5    196,  199  (2d  Cir.  1992).    “[T]his  grant  includes  jurisdiction  ‘over  all 

 6    contracts which  relate  to  the  navigation,  business,  or  commerce  of 

 7    the sea.’”  Id. (ellipsis omitted) (quoting DeLovio v. Boit, 7 F. Cas. 418, 

 8    444 (C.C.D. Mass. 1815)).   

 9           “[T]here  are  few  ‘clean  lines  between  maritime  and  non‐

10    maritime  contracts.’”    Folksamerica  Reinsurance  Co.  v.  Clean  Water  of 

11    N.Y., Inc., 413 F.3d 307, 311 (2d Cir. 2005) (quoting Kirby, 543 U.S. at 

12    23).    “The  boundaries  of  admiralty  jurisdiction  over  contracts  are 

13    conceptual  rather  than  spatial,  and  defined  by  the  purpose  of  the 

14    jurisdictional  grant—to  protect  maritime  commerce.”    Id.  (citations 

15    omitted).    “[W]hether  a  contract  is  a  maritime  one . . .  ‘depends 

16    upon the nature and character of the contract,’ and the true criterion 




                                                ‐23‐ 
                                                                                 
       
       



 1    is  whether  it  has  ‘reference  to  maritime  service  or  maritime 

 2    transactions.’”  Kirby, 543 U.S. at 23‐24 (ellipsis omitted) (quoting N. 

 3    Pac. S.S. Co. v. Hall Bros. Marine Ry. & Shipbuilding Co., 249 U.S. 119, 

 4    125 (1919)).   Our inquiry focuses on “whether the principal objective 

 5    of  a  contract  is  maritime  commerce.”    Id.  at  25.    “Therefore,  the 

 6    contract’s subject matter must be our focal point.”  Folksamerica, 413 

 7    F.3d at 312. 

 8           “[A]dmiralty jurisdiction will exist over an insurance contract 

 9    where  the  primary  or  principal  objective  of  the  contract  is  the 

10    establishment of ‘policies of marine insurance.’”  Id. at 315 (quoting 

11    Ins.  Co.  v.  Dunham,  78  U.S.  (11  Wall.)  1,  35  (1870)).    “[W]hether  an 

12    insurance  policy  is  marine  insurance  depends  on  ‘whether  the 

13    insurer  assumes  risks  which  are  marine  risks.’”    Id.  at  316  (quoting 

14    Jeffcott  v.  Aetna  Ins.  Co.,  129  F.2d  582,  584  (2d  Cir.  1942)).    “[A]n 

15    insurance  policy’s  predominant  purpose,  as  measured  by  the 

16    dimensions  of  the  contingency  insured  against  and  the  risk 




                                                ‐24‐ 
                                                                                     
       
       



 1    assumed,  determines  the  nature  of  the  insurance.”    Id.  at  317 

 2    (quoting Acadia Ins. Co. v. McNeil, 116 F.3d 599, 603 (1st Cir. 1997)).  

 3    Thus, “[u]ltimately, coverage determines whether a policy is ‘marine 

 4    insurance,’ and coverage is a function of the terms of the insurance 

 5    contract and the nature of the business insured.”  Id.  

 6           The question of whether an insurance contract is subject to the 

 7    court’s admiralty jurisdiction “ha[s] implications beyond conferring 

 8    federal jurisdiction.”  Id. at 310.  In particular, “[w]hen a contract is a 

 9    maritime  one,  and  the  dispute  is  not  inherently  local,  federal  law 

10    controls the contract interpretation.” Kirby, 543 U.S. at 22‐23. 

11           Under  federal  law,  a  marine  insurance  contract  is  subject  to 

12    “the  federal  maritime  doctrine  of  uberrimae  fide,  or  utmost  good 

13    faith.”    Folksamerica,  413  F.3d  at  310;  see  also  Knight  v.  U.S.  Fire  Ins. 

14    Co.,  804  F.2d  9,  13  (2d  Cir.  1986)  (“[T]he  substantive  law governing 

15    marine insurance . . . . [includes the] well‐established [principle that] 

16    under  the  doctrine  of  uberrimae  fidei . . .  the  parties  to  a  marine 




                                                  ‐25‐ 
                                                                                
       
       



 1    insurance policy must accord each other the highest degree of good 

 2    faith.”).    The  doctrine  is  a  recognition  that  “the  [insured]  is  more 

 3    likely to be aware of . . . information” that “materially affects the risk 

 4    being insured,” N.Y. Marine & Gen. Ins. Co. v. Tradeline (L.L.C.), 266 

 5    F.3d  112,  123  (2d  Cir.  2001),  and  that  “[o]ften  the  insurer  lacks  the 

 6    practicable  means  to  verify  the  accuracy  or  sufficiency  of  facts 

 7    provided by the insured for purposes of establishing the contractual 

 8    terms,” 2 Thomas  J.  Schoenbaum,  Admiralty  and  Maritime  Law  § 19‐

 9    14,  at  404‐05  (5th  ed.  2011).    For  example,  the  vessel  to  be  insured 

10    may be at some great distance on the high seas, impossible to inspect 

11    at  the  time  the  application  for  insurance  is  filed.    See  Warren  J. 

12    Marwedel  &  Stephanie  A.  Espinoza,  Dagger,  Shield,  or  Double‐Edged 

13    Sword?:  The  Reciprocal  Nature  of  the  Doctrine  of  Uberrimae  Fidei,  83 

14    Tul. L. Rev. 1163, 1168‐69 (2009). 

15           Accordingly, under the doctrine, “the party seeking insurance 

16    is  required  to  disclose  all  circumstances  known  to  it  which 




                                                ‐26‐ 
                                                                                   
       
       



 1    materially affect the risk.”  Folksamerica, 413 F.3d at 311 (quoting Atl. 

 2    Mut. Ins. Co. v. Balfour MacLaine Int’l Ltd. (In re Balfour MacLaine Intʹl 

 3    Ltd.),  85  F.3d  68,  80  (2d  Cir.  1996));  see  also  Knight,  804  F.2d  at  13 

 4    (“Since  the  [insured]  is  in  the  best  position  to  know  of  any 

 5    circumstances material to the risk, he must reveal those facts to the 

 6    underwriter,  rather  than  wait  for  the  underwriter  to  inquire.”).    “If 

 7    [the insured] acquires material information after having applied for 

 8    insurance,  he  is  required  to  communicate  that  information  to  the 

 9    proposed insurer” as well.  Puritan Ins. Co. v. Eagle S.S. Co. S.A., 779 

10    F.2d  866,  870  (2d  Cir.  1985).    Thus,  “[t]he  [insured]  is  bound, 

11    although  no  inquiry  be  made,  to  disclose  every  fact  within  his 

12    knowledge that is material to the risk.”  2 Schoenbaum, supra, § 19‐

13    14, at 405‐06.  “The standard for disclosure is an objective one, that 

14    is,  whether  a  reasonable  person  in  the  [insured’s]  position  would 

15    know that the particular fact is material.”  Knight, 804 F.2d at 13.   

16           “Failure  by  the  [insured]  to  disclose  all  available  information 




                                                 ‐27‐ 
                                                                                                  
       
       



 1    will  allow  the  insurer  to  avoid  the  policy,”  regardless  of  “whether 

 2    such  omission  is  intentional  or  results  from  mistake,  accident, 

 3    forgetfulness,  or  inadvertence.”13    2  Schoenbaum,  supra,  §  19‐14,  at 

 4    406;  see  Sun  Mut.  Ins.  Co.  v.  Ocean  Ins.  Co.,  107  U.S.  485,  510  (1883) 

 5    (“The  concealment,  whether  intentional  or  inadvertent, . . . avoids 

 6    the  policy . . . . In  respect  to  the  duty  of  disclosing  all  material 

 7    facts, . . . [t]he  obligation . . . is  one  uberrimae  fidei.  The  duty  of 

 8    communication,  indeed,  is  independent  of  the  intention,  and  is 

 9    violated by the fact of concealment even where there is no design to 

10    deceive.”);  Puritan  Ins.  Co.,  779  F.2d  at  870‐71;  see  also  Catlin 

11    (Syndicate  2003)  at  Lloydʹs  v.  San  Juan  Towing  &  Marine  Servs.,  Inc., 

                                                    
      13    The  district  court  concluded  that,  under  uberrimae  fidei,  the  Pollution  Policy 
      was  void  ab  initio,  “meaning  that  there  was  never  an  enforceable  contract  to 
      begin with.”  Catlin (Syndicate 2003) at Lloydʹs v. San Juan Towing & Marine Servs., 
      Inc., 778 F.3d 69, 83 n.19 (1st Cir. 2015).  However, we agree with the First Circuit 
      that, “as the Supreme Court has described it, . . . uberrimae fidei renders a marine 
      insurance  contract  voidable—the  contract  is  deemed  valid  until  being  voided  at 
      the  election  of  the  insurer.”    Id.  (emphasis  in  original);  see  Stipcich  v.  Metro.  Life 
      Ins. Co., 277 U.S. 311, 316 (1928) (noting that, for insurance policies subject to the 
      doctrine  of  uberrimae  fidei,  “a  failure  by  the  insured  to  disclose  conditions 
      affecting  the  risk,  of  which  he  is  aware,  makes  the  contract  voidable  at  the 
      insurer’s  option”).    As  Great  American  seeks  a  declaration  that  the  Pollution 
      Policy is void, the distinction makes no practical difference here.   



                                                           ‐28‐ 
                                                                                      
       
       



 1    778  F.3d  69,  83  (1st  Cir.  2015)  (“Under  uberrimae  fidei,  when  the 

 2    marine  insured  fails  to  disclose  to  the  marine  insurer  all 

 3    circumstances  known  to  it  and  unknown  to  the  insurer  which 

 4    ‘materially affect the insurer’s risk,’ the insurer may void the marine 

 5    insurance  policy  at  its  option.”  (emphasis  in  original)  (quoting 

 6    Windsor Mount Joy Mut. Ins. Co. v. Giragosian, 57 F.3d 50, 55 (1st Cir. 

 7    1995))).  However, “[t]he principle of uberrimae fidei does not require 

 8    the  voiding  of  the  contract  unless  the  undisclosed  facts  were 

 9    material and relied upon.”  Puritan, 779 F.2d at 871.   

10           B.     The Pollution Policy is a Marine Insurance Contract  

11                  1.     The “Threshold Inquiry”:                                             
12                         The Maritime Nature of the Dispute 

13           In determining whether a contractual dispute falls within our 

14    admiralty  jurisdiction,  “[s]everal  of  our  cases . . . [have]  require[d] 

15    that,  prior  to  inquiring  into  the  subject  matter  of  the  contract,  we 

16    first  make  a  ‘threshold  inquiry’  into  the  subject  matter  of  the 

17    dispute.”    Folksamerica,  413  F.3d  at  312.    Those  cases  hold  that  “a 




                                                 ‐29‐ 
                                                                                           
       
       



 1    federal  court  must  initially  determine  whether  the  subject  matter  of 

 2    the dispute is so attenuated from the business of maritime commerce 

 3    that  it  does  not  implicate  the  concerns  underlying  admiralty  and 

 4    maritime jurisdiction.”  Id. (quoting Balfour, 968 F.2d at 200).   

 5               “[S]ome  uncertainty  [exists]  as  to  the  extent  to  which  this 

 6    Court’s            ‘threshold              inquiry’    test    survives    the    Supreme 

 7    Court’s . . . decision  [in  Kirby]  . . . . [where,]  [f]ocusing  on  the 

 8    contract  subject  matter,  the  [Kirby]  Court  found  admiralty 

 9    jurisdiction.”    Id.  at  313.    “[T]he  absence  of  any  discussion  by  the 

10    Supreme Court [in Kirby] of a ‘threshold inquiry’ akin to that found 

11    in our precedents is notable.”14  Id. at 314.   




                                                    
      14  “The  Supreme  Court  introduced  [Kirby]  as  ‘a  maritime  case  about  a  train 
      wreck.’”    Folksamerica,  413  F.3d  at  313  (quoting  Kirby,  543  U.S.  at  18).    “That 
      decision  involved  a  contract  for  the  transportation  of  goods  from  Australia  to 
      Alabama.”  Id. (citation omitted).  “The dispute concerned a railroadʹs liability for 
      machinery  damaged  during  a  train  derailment.    The  machinery  had  been 
      transported by ship from . . . Australia, to Savannah, Georgia, and was en route 
      from  Savannah  to  Huntsville,  Alabama,  when  the  train  derailed.”    Id.  (citation 
      omitted).    “The  Court  focused  entirely  on  the  underlying  contract . . . .  [in] 
      f[inding] admiralty jurisdiction.”  Id. 



                                                             ‐30‐ 
                                                                              
       
       



 1           However,  we  need  not  resolve  that  uncertainty  here.  

 2    Assuming the continued vitality of the “threshold inquiry” into the 

 3    subject matter of the dispute, this case survives it.  The dispute over 

 4    the  Pollution  Policy  concerns  insurance  coverage  for  the  costs  of 

 5    removing the dry dock and the pollutants it produced upon sinking 

 6    in  navigable  waters.    The  sinking  of  the  dry  dock  created  potential 

 7    dangers  to  public  health  and  safety  and  the  environment—matters 

 8    that  would  directly  impact  those  who  conducted  maritime 

 9    commerce in those waters.   

10           Moreover,  the  parties’  dispute  here  concerns  information 

11    provided to an insurer for pollution coverage for a structure used in 

12    vessel  repair  and  maintenance.    These  questions  directly  implicate 

13    the business of maritime commerce.  See Folksamerica, 413 F.3d at 313 

14    (“The  business  of  ship  maintenance  has  long  been  recognized  as 

15    maritime . . . .”); id. at 321 (“Pollution coverage is widely recognized 

16    as marine in nature.”); cf. Sirius Ins. Co. (UK) Ltd. v. Collins, 16 F.3d 




                                              ‐31‐ 
                                                                                
       
       



 1    34,  36  (2d  Cir.  1994)  (“There  are  few  objects—perhaps  none—more 

 2    essentially related to maritime commerce than vessels.”).  

 3            Thus,  “the  insurance  claim  [here] . . . has  more  than  a 

 4    ‘speculative  and  attenuated’  connection  with  maritime  commerce.”  

 5    Folksamerica,  413  F.3d  at  313  (quoting  Balfour,  968  F.2d  at  200).  

 6    Assuming that the threshold inquiry survives Kirby, the dispute here 

 7    is sufficiently maritime in nature to withstand that inquiry. 

 8                  2.      The Maritime Nature of the Pollution Policy 

 9           Our  next  inquiry  is  whether  the  Pollution  Policy  itself  is 

10    sufficiently “marine” to warrant application of federal maritime law, 

11    including the doctrine of uberrimae fidei.   

12           Fireman’s  Fund  urges  us  to  consider  only  the  policy’s 

13    coverage  of  the  dry  dock  in  determining  whether  the  contract  is 

14    marine insurance.  It maintains that such a “fixed structure drydock” 

15    is  not  a  vessel,  and  thus  pollution  coverage  for  the  dry  dock  is  not 

16    subject  to  maritime  jurisdiction.    Fireman’s  Fund  Br.  at  17.  

17    Fireman’s  Fund  argues  that  this  coverage  is  severable  from  the 



                                                ‐32‐ 
                                                                                 
       
       



 1    policy’s  coverage  of  other  structures  and  vessels,  as  evidenced  by 

 2    the  fact  that each  object  listed in  the  policy’s  Schedule  of  Vessels  is 

 3    subject to a separate premium.   

 4           Prior to Kirby, this Court had held that admiralty jurisdiction 

 5    was  limited  to  “contracts,  claims,  and  services  [that  were]  purely 

 6    maritime.”  Folksamerica, 413 F.3d at 314 (quoting Rea v. The Eclipse, 

 7    135  U.S.  599,  608  (1890)).    “A  ‘mixed’  contract,  i.e.,  a  contract  that 

 8    contain[ed]  both  admiralty  and  non‐admiralty  obligations  [was], 

 9    therefore,  usually  not  within  admiralty  jurisdiction.”    Transatlantic 

10    Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 109 (2d 

11    Cir.  1997).    “[T]he  general  rule  that  ‘mixed’  contracts  f[e]ll  outside 

12    admiralty  jurisdiction”  was  subject  to  two  exceptions:  (1)  cases 

13    where the “claim [arose] from a breach of maritime obligations that 

14    [were] severable from the non‐maritime obligations of the contract” 

15    (“the  severability  exception”),  and  (2)  cases  “where  the  non‐

16    maritime  elements  of  a  contract  [were]  merely  incidental  to  the 




                                                ‐33‐ 
                                                                                         
       
       



 1    maritime  ones”  (“the  incidental  exception”).    Folksamerica,  413  F.3d 

 2    at 314 (citations and internal quotation marks omitted).  

 3               After  Kirby,  however,  we  “amended  our  jurisprudence  on 

 4    maritime contracts.”  Williamson v. Recovery Ltd. Pʹship, 542 F.3d 43, 

 5    49  (2d  Cir.  2008).    We  held  that  “[i]n  applying  what  we  have 

 6    previously  called  the  ‘incidental’  exception,  we  should  focus  ‘on 

 7    whether the principal objective of a contract is maritime commerce,’ 

 8    rather  than  on  whether  the  non‐maritime  components  are  properly 

 9    characterized as more than ‘incidental’ or ‘merely incidental’ to the 

10    contract.”    Folksamerica,  413  F.3d  at  315  (citation  omitted)  (quoting 

11    Kirby, 543 U.S. at 25).  

12               We  have  not  yet  addressed  the  impact  of  Kirby  on  the 

13    severability  exception.15    The  Ninth  Circuit  has  held  that  the 

14    exception “collapses in the wake of the [Kirby] Court’s conceptually‐

15    based ‘primary objective’ test.”  Sentry Select Ins. Co. v. Royal Ins. Co. 

                                                    
         In  Folksamerica,  the  plaintiff  did  not  assert  that  the  severability  exception 
      15

      applied.  See Folksamerica, 413 F.3d at 314. 



                                                           ‐34‐ 
                                                                                 
       
       



 1    of  Am.,  481  F.3d  1208,  1218  (9th  Cir.  2007).    We  need  not  to  resolve 

 2    the  issue  here,  however.    Assuming  arguendo  that  the  Pollution 

 3    Policy  is  severable  and  that  its  coverage  of  the  dry  dock  should  be 

 4    viewed in isolation, we nonetheless find that the policy is a maritime 

 5    contract.  

 6            To reach this conclusion, we consider whether “the primary or 

 7    principal  objective  of  the  [Pollution  Policy’s  dry  dock  coverage]  is 

 8    the establishment of policies of marine insurance,” which “depends 

 9    on  whether  the  insurer  assumes  risks  which  are  marine  risks.”  

10    Folksamerica,  413  F.3d  at  315,  316  (citations  and  internal  quotation 

11    marks  omitted).    This  requires  consideration  of  “the  terms  of  the 

12    insurance  contract  and  the  nature  of  the  business  insured.”    Id.  at 

13    317. 

14            As  it  pertains  to  the  dry  dock,  the  Pollution  Policy  insures 

15    against  liability  for  “accidental  discharge  or  substantial  threat  of  a 

16    discharge”  from  the  dry  dock  “into  the  navigable  waters  of  the 




                                                ‐35‐ 
                                                                                           
       
       



 1    United  States.”    J.A.  724.    Coverage  includes  liability  arising  under 

 2    the  OPA16  and  the  FWPCA,17  statutes  that  hold  parties  responsible 

 3    for the release of pollutants into navigable waters.  See 33 U.S.C. §§ 

 4    1321(b)(3),  2702(a).    It  also  extends  to  “the  on‐water  removal  of 

 5    materials . . . [as] mandated by an authorized public authority.”  J.A. 

 6    737.   

 7               In  addition  to  emissions  from  the  dry  dock  itself,  the  policy 

 8    insures against liability for emissions from “all Vessels while under 

 9    repair”  within  “a  100  nautical  mile  radius”  of  the  Port  Arthur 

10    dockyard.  J.A. 738.  Thus, the policy provides coverage for vessels 

11    located at the dry dock in connection with Signal’s repair business—


                                                    
      16  The  OPA  holds  parties  that  are  responsible  for  “a  vessel  or  a  facility  from 
      which  oil  is  discharged,  or  which  poses  the  substantial  threat  of  a  discharge  of 
      oil,  into  or  upon  the  navigable  waters  or  adjoining  shorelines”  liable  for 
      “removal costs and damages.”  33 U.S.C. § 2702(a). 
       
      17  The  provision  of  the  FWPCA  cited  in  the  Great  American  Pollution  Policy 

      prohibits  “[t]he  discharge  of  oil  or  hazardous  substances . . . into  or  upon  the 
      navigable  waters  of  the  United  States,  adjoining  shorelines,  or  into  or  upon  the 
      waters  of  the  contiguous  zone . . . in  such  quantities  as  may  be  harmful.”    33 
      U.S.C. § 1321(b)(3).   
       



                                                           ‐36‐ 
                                                                                       
       
       



 1    the  type  of  business  which  has  “long  been  recognized  as 

 2    maritime.”18    Folksamerica,  413  F.3d  at  313.    There  is  no  indication 

 3    that  coverage  for  vessels  located  at  the  dry  dock  was  obtained 

 4    through  the  payment  of  separate  premiums.    Rather,  coverage  for 

 5    such vessels is an extension of the policy’s coverage of the dry dock.  

 6    See  Sirius,  16  F.3d  at  37  (noting  that  the  existence  of  “separately 

 7    calculated  premiums”  is  relevant  in  determining  severability  of 

 8    insurance  contract  provisions).    We  therefore  cannot  agree  with 

 9    Fireman’s Fund that the policy’s provisions related to the dry dock 

10    “did  not  provide  coverage  for  any  potential  liabilities  associated 

11    with the actual repair or maintenance of vessels.”19  Fireman’s Fund 


                                                    
      18  Fireman’s Fund argues that Signal’s dry dock operations should be considered 
      non‐maritime because, in 2009, sixty percent of Signal’s revenue came from ship 
      construction, a non‐maritime activity.  See Kossick v. United Fruit Co., 365 U.S. 731, 
      735 (1961) (“[A] contract to repair or to insure a ship is maritime, but a contract to 
      build  a  ship  is  not.”  (citations  omitted)).    However,  Christopher  Scott 
      Cunningham, Signal’s Chief Financial Officer, testified that Signal’s construction 
      projects took place at sites other than Port Arthur, and Fireman’s Fund has cited 
      no evidence to the contrary.   
       
      19  We  are  also  not  persuaded  by  Fireman’s  Fund’s  argument  that  the  Pollution 

      Policy is not marine insurance because the dry dock bore no relation to a vessel 



                                                           ‐37‐ 
                                                                                                 
       
       



 1    Br. 20. 

 2               We conclude that the primary object of the Pollution Policy’s 

 3    coverage of the dry dock was to insure against the risk of liability for 

 4    pollutants  emitted  during  Signal’s  ship  repair  and  maintenance 

 5    operations  there.    Insurance  policies  protecting  against  such  risks 

 6    have  long  been  considered  marine  in  nature.    See  Folksamerica,  413 

 7    F.3d  at  321  (finding  pollution  coverage  provisions  to  be  marine, 

 8    given  that  “[p]ollution  coverage  is  widely  recognized  as  marine  in 

 9    nature,”  marine  insurance  contracts  often  include  pollution 

10    coverage,  and  “[t]he  insured’s  business  operations  in  oil  and  cargo 

11    transportation                  render[ed]           pollution        coverage        potentially 

12    significant”);  see  also  Certain  Underwriters  at  Lloyds  v.  Inlet  Fisheries 

13    Inc.,  518  F.3d  645,  654  (9th  Cir.  2008)  (“One  type  of  insurance 

                                                    
      or to maritime commerce.  Kirby makes clear that the involvement of a vessel (or 
      lack thereof) is not dispositive in determining whether a contract is marine.  See 
      Kirby,  543  U.S.  at  23  (“To  ascertain  whether  a  contract  is  a  maritime  one,  we 
      cannot look to whether a ship or other vessel was involved in the dispute, as we 
      would  in  a  putative  maritime  tort  case.”).    Moreover,  given  its  use  in  repairing 
      and  maintaining  vessels,  the  dry  dock  itself  bore  a  significant  relationship  to 
      vessels and to maritime commerce.  



                                                              ‐38‐ 
                                                                                           
       
       



 1    typifying  marine  insurance  is  protection  and  indemnity  (‘P  &  I’) 

 2    insurance  .  .  .  .  P  &  I  insurance  historically  included  pollution 

 3    liability . . . .  Vessel  pollution  policies  mirror  P  &  I  policies  in  their 

 4    general  terms,  but  cover  liability  under  the  OPA  and  other 

 5    environmental statutes.  That vessel pollution insurance covers new 

 6    statutory  liabilities . . . does  not  alter  the  fact  that  the  risks  of 

 7    incurring  that  liability  stem  from  the  same  vagaries  of  marine  life 

 8    that  have  shaped  maritime  insurance  law  for  centuries.”  (citation 

 9    omitted)).    We  hold  that  the  Pollution  Policy  is  a  marine  insurance 

10    policy,  subject  to  our  admiralty  jurisdiction  and  federal  maritime 

11    law, including the doctrine of uberrimae fidei.20   


                                                    
         We  also  conclude  that  the  Great  American  Pollution  Policy  is  not  so 
      20

      “inherently local” as to require the application of state law.  Kirby, 543 U.S. at 22‐
      23 (citing Kossick, 365 U.S. at 735).  This analysis asks “whether . . . the application 
      of state law would . . . disturb the uniformity of maritime law.”  Kossick, 365 U.S. 
      at 738.  The Supreme Court has recognized that in contract cases, which implicate 
      parties’ voluntary agreements, local interests are generally minimized.  See id. at 
      741.    Moreover,  application  of  state  law  here  would  disturb  the  uniformity  of 
      maritime  law  by  upsetting  parties’  expectations  that  marine  insurance  policies 
      are  subject  to  the  doctrine  of  uberrimae  fidei.    This  expectation  has  significant 
      implications  for  how  both  insurers  and  insureds  negotiate  such  policies  and 
      conduct  themselves  for  the  duration  of  those  policies.    Cf.  Jeremy  A.  Herschaft, 



                                                           ‐39‐ 
                                                                                          
      
      



1               C.         Signal Violated Its Duty of Utmost Good Faith by 
2                          Failing To Disclose the Dry Dock’s Condition  

3               We  turn  next  to  the  questions  of  whether  Signal  violated  its 

4    duty  of  utmost  good  faith  under  the  doctrine  of  uberrimae  fidei  and 

5    whether  this  breach  permits  Great  American  to  void  the  Pollution 

6    Policy.  Under the doctrine, Signal was “bound, although no inquiry 

7    be  made,  to  disclose  every  fact  within  [its]  knowledge  that  [was] 

8    material to the risk [insured against].”  2 Schoenbaum, supra, § 19‐14, 

9    at 405‐06; see Puritan, 779 F.2d at 870.   

                                                   
     Not Your Average Coffee Shop: Lloydʹs of London—A Twenty‐First‐Century Primer on 
     the History, Structure, and Future of the Backbone of Marine Insurance, 29 Tul. Mar. 
     L.J.  169,  180‐81  (2005).    The  doctrine  provides  insurers  with  assurances  that  the 
     party  in  the  best  position  to  provide  information  material  to  the  risk—the 
     insured—will bear the burden of providing such information.  See Tradeline, 266 
     F.3d at 123 (“Uberrimae fidae . . . requires an [insured] to disclose any information 
     that materially affects the risk being insured, because the [insured] is more likely 
     to  be  aware  of  such  information.”);  2  Schoenbaum,  supra,  §  19‐14,  at  404‐05 
     (“Often  the  insurer  lacks  the  practicable  means  to  verify  the  accuracy  or 
     sufficiency  of  facts  provided  by  the  insured  for  purposes  of  establishing  the 
     contractual  terms.”).    The  interest  in  uniform  application  of  the  doctrine  is 
     especially  strong  given  that  marine  insurance  policies,  like  the  Great  American 
     Pollution  Policy,  frequently  provide  coverage  for  properties  located  in  various 
     states  and  throughout  the  world.    See  Kirby,  543  U.S.  at  29  (“Confusion  and 
     inefficiency will inevitably result if more than one body of law governs a given 
     contract’s  meaning.”).    Because  here  “state  interests  cannot  be  accommodated 
     without  defeating  a  federal  interest  [in  the  uniformity  of  maritime  law], . . . 
     federal substantive law should govern.”  Id. at 27. 



                                                          ‐40‐ 
                                                                                   
       
       



 1           We have held that the doctrine “does not require the voiding 

 2    of the contract unless the undisclosed facts were material and relied 

 3    upon.”  Puritan, 779 F.2d at 871.  While both parties acknowledge the 

 4    materiality  requirement,  they  disagree  as  to  whether  reliance  is  an 

 5    independent  requirement  and  whether  that  requirement  should 

 6    apply here.  Great American notes that reliance has not been widely 

 7    discussed  in  this  Circuit  since  Puritan.    It  also  contends  that,  to  the 

 8    extent reliance may be required in some circumstances, it should not 

 9    be  required  here,  because  this  case  involves  a  “complete  non‐

10    disclosure,” as opposed to a partial, misleading disclosure.  14‐1346‐

11    cv Dkt. No. 264.  

12           Citing our decision in Puritan, the Eighth Circuit recently held 

13    that  materiality  and  reliance  are  “distinct  elements,”  both  of  which 

14    must be proven for the doctrine to apply.  See St. Paul Fire & Marine 

15    Ins.  Co.  v.  Abhe  &  Svoboda,  Inc.,  798  F.3d  715,  720‐22  (8th  Cir.  2015).  

16    “[M]ateriality  examines  whether  a  fact  would  have  influenced  the 




                                                 ‐41‐ 
                                                                                      
       
       



 1    judgment  of  a  reasonable  and  prudent  underwriter,”  id.,  in  deciding 

 2    whether “to insure at all or at a particular premium,” Tradeline, 266 

 3    F.3d at 123; see also Sun Mut. Ins. Co., 107 U.S. at 509‐10 (holding that 

 4    nondisclosure  permitted  avoidance  of  the  contract  where,  “[h]ad 

 5    [the  undisclosed  information]  been  known, it  [was]  reasonable  to 

 6    believe  that a  prudent  underwriter  would  not  have  accepted  the 

 7    proposal  as  made”).    Reliance,  however—according  to  the  Eighth 

 8    Circuit—requires        “a        causal          connection        between        the 

 9    misrepresentation or concealment of that material fact and the actual 

10    underwriter’s decision to issue the policy.”  St. Paul Fire, 798 F.3d at 

11    722;  see  Puritan,  779  F.2d  at  871  (“[A]  marine  insurance  policy 

12    ‘cannot  be  voided  for  misrepresentation  where  the  alleged 

13    misrepresentation  was  not  relied  upon  and  did  not  in  any  way 

14    mislead the insurer.’” (quoting Rose & Lucy, Inc. v. Resolute Ins. Co., 

15    249 F. Supp. 991, 992 (D. Mass. 1965))). 




                                                  ‐42‐ 
                                                                                
       
       



 1           We  need  not  decide  here  whether  subjective  reliance  is 

 2    required  in  all  cases  in  order  for  the  doctrine  to  apply.    Even 

 3    assuming  that  it  is,  we  find  that  Signal  breached  its  duty  to  Great 

 4    American and that no genuine disputes of fact exist as to either the 

 5    materiality of Signal’s non‐disclosures or Great American’s reliance.  

 6           In  applying  for  the  2009‐2010  Pollution  Policy,  Signal’s 

 7    insurance broker submitted only Great American’s standard “Vessel 

 8    Pollution Liability Application” along with a “Schedule of Vessels,” 

 9    which  listed  the  dry  dock.    It  appears  that  the  only  information  in 

10    those  materials  related  to  the  dry  dock’s  condition  was  that  it  was 

11    built  in  1945,  that  it  was  constructed  from  steel,  and  that  its  gross 

12    tonnage was less than 27,000 tons; neither Signal nor Fireman’s Fund 

13    has argued otherwise.  Signal did not provide any surveys to Great 

14    American when it applied for coverage for the dry dock.   

15           Notwithstanding  the  paucity  of  relevant  information 

16    furnished by Signal to Great American, it is undisputed that by 2009 




                                                ‐43‐ 
                                                                                   
       
       



 1    Signal  had  in  its  possession  numerous  surveys  and  reports 

 2    concluding that the dry dock had substantially deteriorated and that 

 3    necessary  long‐term  repairs  were  not  being  made.    At  least  one 

 4    survey  estimated  that  the  dry  dock’s  value  was  “below  zero.”    J.A. 

 5    4216.    Signal’s  own  internal  documents  and  communications  with 

 6    the  Heger  engineering  firm  demonstrate  its  awareness  of  these 

 7    concerns.    Nevertheless,  Signal  did  not  disclose  this  information  to 

 8    Great American.  

 9           This  undisclosed  information  was  clearly  material—that  is,  it 

10    “would  have  influenced  the  judgment  of  a  reasonable  and  prudent 

11    underwriter.” St. Paul Fire, 798 F.3d at 722 (emphasis omitted).  That 

12    multiple  engineers  and  Signal’s  own  internal  staff  study  described 

13    considerable  deterioration  of  the  dry  dock  and  Signal’s  failure  to 

14    make  recommended  repairs  over  several  years  was  precisely  the 

15    type of information that would have affected a reasonable insurer’s 

16    decision  “to  insure  [the  dry  dock]  at  all  or  [at  least]  at  a  particular 




                                                 ‐44‐ 
                                                                                  
       
       



 1    premium.”  Tradeline, 266 F.3d at 123.  If disclosed, this information 

 2    would  have  raised  significant  concerns  about  the  likelihood  of 

 3    pollutant  emissions  from  the  dry  dock.    Given  the  nature  and 

 4    abundance of this information and the high likelihood that it would 

 5    have  impacted  coverage,  there  can  be  no  genuine  dispute  that  “a 

 6    reasonable  person  in  [Signal’s]  position  would  [have]  know[n]  that 

 7    [these]  particular  fact[s]  [were]  material”  and  that  Signal  therefore 

 8    had  a  duty  to  disclose  them.    Knight,  804  F.2d  at  13;  see  Catlin,  778 

 9    F.3d at 82 (“[A] hull inspector who surveyed the [drydock] testified 

10    that  he  found  ‘heavy  wastage’  in  the  drydockʹs  hull  during 

11    an . . . inspection. . . . [The  insured’s]  failure  to  disclose . . . the 

12    [drydock’s]  level  of  deterioration  [when  it  applied  for 

13    insurance] . . . [is  a]  material  fact[],  the  nondisclosure  of  which 

14    violates uberrimae fidei.”).   

15           There  is  also  no  genuine  dispute  that  in  “decid[ing]  to  issue 

16    the  policy,”  St.  Paul Fire,  798 F.3d at  720,  the  underwriters at  Great 




                                                 ‐45‐ 
                                                                                  
       
       



 1    American  in  fact  relied  upon  the  absence  of  this  undisclosed 

 2    information from Signal’s application materials.  Cindy Stringer, the 

 3    Great  American  underwriter  who  evaluated  the  Pollution  Policy 

 4    applications from 2005 to 2010,21 testified at her deposition that, “had 

 5    I  been  able  to  read  [the]  [undisclosed]  surveys,  I  definitely  would 

 6    have been concerned . . . . If I had known [the dry dock] was in bad 

 7    shape, and Signal told me they were going to fix it up, . . . more than 

 8    likely, I would have told them I didn’t want to cover that vessel until 

 9    they  completed  all  the  recommendations.”    J.A.  6440.    She  further 

10    stated that, “[i]f I knew that the wing walls were in poor condition, I 

11    definitely  [would  have]  want[ed]  to  know  what  was  being  done 

12    about it.”  J.A. 6445.   

13               Stringer’s  testimony  also  established  that,  in  agreeing  to 

14    underwrite  the  policy,  she  was  acting  on  the  understanding  that 




                                                    
      21 Another underwriter, Charles Dillon, underwrote the original Pollution Policy 
      in 2004.  Stringer took over the account when Dillon left Great American in 2005.   



                                                           ‐46‐ 
                                                                                    
       
       



 1    Signal  was  complying  with  its  duty  of  utmost  good  faith.    She 

 2    testified as follows: 

 3               If  the  insured  had  information  that  could  materially 
 4               affect our policy, it would be their obligation to furnish 
 5               us with that information. . . . [F]or example, if you were 
 6               to read a survey that said that you had a vessel that was 
 7               about  ready  to  collapse  or  something  like  that,  that 
 8               would  be  something  that  you  should  bring  to  the 
 9               attention of your broker, who would then bring it to our 
10               attention. 

11    J.A.  6443.    She  also  opined  that  “it  would  be  common  sense  if  you 

12    had a vessel that was about ready to collapse or in danger of sinking 

13    or  something  like  that,  you  would  definitely  want  to  let  somebody 

14    know  about  it,”  because  “if  a  prudent  insured  [is]  aware  of  a 

15    condition that would put a vessel in jeopardy, . . . they owe the duty 

16    to let underwriters know of that condition.”  J.A. 6444.   

17               Reese Lever, an underwriter who worked with Stringer on the 

18    2009  renewal  of  the  Pollution  Policy,22  similarly  testified  that,  if 

19    Signal was “doing repairs on a vessel, . . . if they’re major repairs, it’s 


                                                    
      22    According to Stringer, Lever compiled the renewal and Stringer approved it.   



                                                           ‐47‐ 
                                                                              
       
       



 1    something we’d want to know about,” and that “it’s common sense 

 2    you’d  want  to  let  your  insurers  know  that  you’re  repairing  these 

 3    vessels.”  J.A. 6431.  Lever explained that, in his view, “it goes back 

 4    to  the  duty  of  utmost  good  faith.    If  there  are  vessels  that  have 

 5    problems, the underwriter should be aware of it.”  J.A. 6431.   

 6           Fireman’s Fund argues that Signal did not have an obligation 

 7    to provide the undisclosed information because Great American did 

 8    not  request  surveys  or  additional  information  about  the  dry  dock’s 

 9    condition  as  part  of  its  underwriting  criteria  or  application.  

10    However, under the doctrine of uberrimae fidei, Great American was 

11    not obligated to request such information.  See Knight, 804 F.2d at 13 

12    (“Since  the  [insured]  is  in  the  best  position  to  know  of  any 

13    circumstances material to the risk, he must reveal those facts to the 

14    underwriter, rather than wait for the underwriter to inquire.” (emphasis 

15    added)).  Instead, Great American was entitled make its decision to 

16    underwrite  the  policy  based  on  the  information  that  Signal 




                                              ‐48‐ 
                                                                                          
       
       



 1    provided, secure in the knowledge that Signal was under a duty of 

 2    utmost  good  faith  that  required  it  to  disclose  all  information 

 3    material to the risk insured against.  See Tradeline, 266 F.3d at 123; 2 

 4    Schoenbaum, supra, § 19‐14, at 404‐06.   

 5               Fireman’s Fund also argues that a genuine dispute exists as to 

 6    whether  the  undisclosed  information  was  material  because  Great 

 7    American agreed to insure another dry dock owned by Signal (“the 

 8    Bender dry  dock”) under  the  Pollution  Policy  after  the  Port  Arthur 

 9    dry  dock  sank,  despite  receiving  a  survey  that  “raised  concerns” 

10    about  the  Bender  dry  dock’s  condition.    J.A.  6019.    For  several 

11    reasons,  we  are  not  persuaded.    First,  although  Lever  testified  that 

12    he  considered  several  points  in  the  Bender  dry  dock  survey 

13    significant  to  his  underwriting  analysis,23  none  of  those  conditions 

14    rose  to  the  level  of  extensive  dilapidation  described  in  the 

15    undisclosed reports regarding the Port Arthur dry dock.  Moreover, 

                                                    
         The  survey  of  the  Bender  dry  dock  does  not  appear  in  the  record.    The  only 
      23

      evidence of its contents is Lever’s deposition testimony.  



                                                           ‐49‐ 
                                                                              
       
       



 1    unlike the Bender dry dock, the available information regarding the 

 2    Port  Arthur  dry  dock’s  condition  was  not  limited  to  an  isolated 

 3    survey.  Rather, the undisclosed information at issue here consisted 

 4    of reports by multiple engineers and risk management professionals 

 5    (and  Signal  itself)  over  a  period  of  more  than  seven  years  that 

 6    contained  corroborating  accounts  of  extensive  dry  dock 

 7    deterioration  and  Signal’s  continued  failure  to  make  recommended 

 8    long‐term  repairs.    In  light  of  these  significant  distinctions,  Great 

 9    American’s  decision  to  insure  the  Bender  dry  dock  does  not  raise 

10    any  genuine  dispute  as  to  whether  the  undisclosed  information 

11    regarding the Port Arthur dry dock was material and relied upon.  

12           We  conclude  that  Signal  breached  its  duty  of  utmost  good 

13    faith  by  failing  to  disclose  information  about  the  dry  dock’s 

14    condition  to  Great  American.    Because  this  information  was  both 

15    material  and  relied  upon,  Great  American  is  entitled  to  void  the 

16    Pollution Policy.  See Puritan, 779 F.2d at 871; see also Catlin, 778 F.3d 




                                              ‐50‐ 
                                                                                            
       
       



 1    at 83 (“[T]he evidence conclusively shows that [the insured] failed to 

 2    disclose  material  information  about  the  [dry  dock’s]  actual  value 

 3    and  preexisting  deteriorated  condition  prior  to  [the  insurer] 

 4    determining  whether  it  would  accept  the  risk.    [The  insurer]  was 

 5    free,  therefore,  to  void  the  policy.”).    We  affirm  the  district  court’s 

 6    grant  of  Great  American’s  motion  for  summary  judgment  and  its 

 7    denial of Fireman’s Fund and Signal’s cross‐motions.   

 8    II.        MSI’s Excess Property Insurance Policy  

 9               We  next  consider  the  EPI  Policy  issued  by  MSI.    The  district 

10    court held that the EPI Policy was not a maritime contract, Firemanʹs 

11    Fund Ins. Co. v. Great Am. Ins. Co. of New York, No. 10 Civ. 1653 (JPO), 

12    2013  WL  311084,  at  *5  (S.D.N.Y.  Jan.  25,  2013),  a  conclusion  that  is 

13    not  challenged  on  appeal.24    Nevertheless,  the  court  found  that  the 


                                                    
      24 The district court concluded that the dry dock was not a “vessel” under Lozman 
      v. City of Riviera Beach, ‐‐ U.S. ‐‐, 133 S. Ct. 735 (2013), see Fireman’s Fund, 2013 WL 
      311084,  at  *3‐5,  and  that  “the  vessel  status  of  the  Drydock  was  relevant  [to  the 
      question  of  whether  the  EPI  Policy  was  a  marine  insurance  contract]  because  it 
      informed  the  primary  purpose  of  the  PPI  and  EPI  Policies[]  and . . . 
      was dispositive  because  the  Drydock  was  ‘by  far’  the  largest  piece  of  property 



                                                           ‐51‐ 
                                                                                             
      
      



1    policy          was          void          under        Mississippi    law    for    material 

2    misrepresentation.  Fireman’s Fund, 10 F. Supp. 3d at 503.    

3               Fireman’s Fund argues that the district court erred in holding 

4    that  the  EPI  Policy  was  governed  by  Mississippi  law  rather  than 

5    Texas  law.    Alternatively,  it  contends  that,  even  if  Mississippi  law 

6    applies,  the  court  erred  in  its  application  of  that  state  law.    For  the 

7    reasons below, we reject both arguments.  




                                                   
     insured”  under  those  policies,  Fireman’s  Fund,  10  F.  Supp.  3d  at  479.  The  court 
     did  not  find  the  dry  dock’s  status  to  be  similarly  dispositive  of  the  question  of 
     whether  the  Great  American  Pollution  Policy  was  a  marine  insurance  contract.  
     See id.   
      
     We need not review the district court’s conclusion that the EPI Policy was a non‐
     maritime contract.  Although MSI originally filed a cross‐appeal challenging that 
     conclusion,  MSI  later  moved  to  withdraw  its  cross‐appeal  without  prejudice  to 
     re‐filing if we ordered a remand in the appeals considered here.  We granted the 
     motion,  and  therefore  the  question  of  whether  the  EPI  Policy  is  a  maritime 
     contract is not before us.   



                                                               ‐52‐ 
                                                                                  
       
       



 1           A.      Mississippi Law Governs the EPI Policy 

 2                   1.     New York Choice of Law Rules 

 3           “We  review  the  district  court’s  choice  of  law  de  novo.”    Fin. 

 4    One  Pub.  Co.  v.  Lehman  Bros.  Special  Fin.,  Inc.,  414  F.3d  325,  331  (2d 

 5    Cir. 2005). 

 6           “A federal court sitting in diversity . . . must apply the choice 

 7    of  law  rules  of  the  forum  state.”    Rogers  v.  Grimaldi,  875  F.2d  994, 

 8    1002  (2d  Cir.  1989).    “Generally,  [New  York]  courts  will  enforce  a 

 9    choice‐of‐law  clause  so  long  as  the  chosen  law  bears  a  reasonable 

10    relationship to the parties or the transaction.”  Welsbach Elec. Corp. v. 

11    MasTec  N.  Am.,  Inc.,  859  N.E.2d  498,  500  (N.Y.  2006)  (citation 

12    omitted).  This is because “[a] basic precept of contract interpretation 

13    is  that  agreements  should  be  construed  to  effectuate  the  parties’ 

14    intent.”  Id. (citations omitted). 

15           Where  a  choice  of  law  clause  is  not  dispositive,  “[t]he  first 

16    step . .  . is  to  determine  whether  there  is  an  actual  conflict  between 

17    the laws of the jurisdictions involved.”  In re Allstate Ins. Co. (Stolarz), 



                                                 ‐53‐ 
                                                                                
       
       



 1    613 N.E.2d 936, 937 (N.Y. 1993); see 28 Glen Banks, New York Practice 

 2    Series:  New  York  Contract  Law  §  8:4  (2015)  (“If  the  contract  has  no 

 3    choice‐of‐law  clause  and  the  laws  of  different  jurisdictions  could 

 4    apply,  New  York  courts  may  undertake  a  choice‐of‐law  analysis.  

 5    The first step in any case presenting a potential choice‐of‐law issue is 

 6    to determine whether there is an actual conflict between the laws of 

 7    the  jurisdictions  involved.”).    If  an  actual  conflict  exists,  New  York 

 8    applies  “[t]he  ‘center  of  gravity’  or  ‘grouping  of  contacts’  choice  of 

 9    law theory.”  Stolarz, 613 N.E.2d at 939.  

10           [A]pplication  of  the  “grouping  of  contacts”  theory  to 
11           choice‐of‐law  disputes  “gives  .  .  .  the  place  having  the 
12           most  interest  in  the  problem  paramount  control  over 
13           the  legal  issues  arising  out  of  a  particular  factual 
14           context, thus allowing the forum to apply the policy of 
15           the  jurisdiction  most  intimately  concerned  with  the 
16           outcome of the particular litigation[.]”   

17    In re Liquidation of Midland Ins. Co., 947 N.E.2d 1174, 1179 (N.Y. 2011) 

18    (quoting  Auten  v.  Auten,  124  N.E.2d  99,  102  (N.Y.  1954)).    “[B]y 

19    stressing  the  significant  contacts,  [this  analysis]  enables  the  court, 

20    not  only  to  reflect  the  relative  interests  of  the  several  jurisdictions 



                                                ‐54‐ 
                                                                                
       
       



 1    involved,  but  also  to  give  effect  to  the  probable  intention  of  the 

 2    parties and consideration to ‘whether one rule or the other produces 

 3    the  best  practical  result[.]’”    Auten,  124  N.E.2d  at  102  (citations 

 4    omitted) (quoting Swift & Co. v. Bankers Trust Co., 19 N.E.2d 992, 995 

 5    (N.Y. 1939)).   

 6           “Under  this  approach,  the  spectrum  of  significant  contacts—

 7    rather  than  a  single  possibly  fortuitous  event—may  be 

 8    considered[.]”    Stolarz,  613  N.E.2d  at  939  (citation  omitted).    “[T]he 

 9    New  York  Court  of  Appeals  has  endorsed  the  following 

10    factors (identified in the Restatement [(Second) of Conflict of Laws]): 

11    ‘the  places  of  negotiation  and  performance;  the  location  of  the 

12    subject  matter;  and  the  domicile  or  place  of  business  of  the 

13    contracting parties.’”  Schwartz v. Liberty Mut. Ins. Co., 539 F.3d 135, 

14    151‐52  (2d  Cir.  2008)  (quoting  Zurich  Ins.  Co.  v.  Shearson  Lehman 

15    Hutton, Inc., 642 N.E.2d 1065, 1068 (N.Y. 1994)). 




                                               ‐55‐ 
                                                                                              
       
       



 1               “Critical to a sound analysis, however, is selecting the contacts 

 2    that  obtain  significance  in  the  particular  contract  dispute.”    Stolarz, 

 3    613  N.E.2d  at  939.    The  New  York  Appellate  Divisions  have 

 4    repeatedly  recognized  that  “‘where  the  insured  risk  is  scattered 

 5    throughout  multiple  states,  [New  York]  courts . . . deem  the  risk  to 

 6    be  located  principally  in  one  state,’  namely,  in  the  state  of  the 

 7    insured’s  domicile  at  the  time  the  policy  was  issued,”  and  thus  have 

 8    held that “the state of the insuredʹs domicile should be regarded as a 

 9    proxy  for  the  principal  location  of  the  insured  risk.”    Certain 

10    Underwriters at Lloydʹs v. Foster Wheeler Corp., 822 N.Y.S.2d 30, 35, 36 

11    (App. Div. 1st Dep’t 2006) (emphasis added) (quoting Md. Cas. Co. v. 

12    Contʹl Cas. Co., 332 F.3d 145, 153 (2d Cir. 2003)), aff’d, 876 N.E.2d 500 

13    (N.Y.  2007).25    These  courts  have  noted  that  “[t]he  state  of  the 


                                                    
        Accord Jimenez v. Monadnock Constr., Inc., 970 N.Y.S.2d 577, 580‐81 (App. Div. 2d 
      25

      Dep’t 2013) (“Where the covered risks are spread over multiple states, ‘the state 
      of the insured’s domicile should be regarded as a proxy for the principal location 
      of  the  insured  risk[.]’”  (quoting  Midland,  947  N.E.2d  at  1179));  FC  Bruckner 
      Assocs.,  L.P.  v.  Firemanʹs  Fund  Ins.  Co.,  944  N.Y.S.2d  84,  85  (App.  Div.  1st  Dep’t 
      2012)  (“[A]s  we  noted  in  Foster  Wheeler  with  respect  to  a  choice‐of‐law  analysis 



                                                           ‐56‐ 
                                                                                              
      
      



1    insured’s  domicile  is  a  fact  known  to  the  parties  at  the  time  of 

2    contracting, and . . . application of the law of that state is most likely 

3    to conform to their expectations.”  Id. at 34‐35. 

4                          2.         Choice of Law Governing the EPI Policy 

5               Fireman’s Fund argues that the district court erred by treating 

6    “the state of the insured’s domicile [as] determinative” of the choice 

7    of  law  analysis,  Fireman’s  Fund,  10  F.  Supp.  3d  at  496,  and  by 

8    alternatively  holding  that  the  grouping‐of‐contacts  analysis  favors 

9    application of Mississippi law over Texas law. 26    


                                                   
     for  insurance  policies  covering  multistate  risks,  ‘[t]he  state  of  the  insured’s 
     domicile  is  a  fact  known  to  the  parties  at  the  time  of  contracting,  and  (in  the 
     absence  of  a  contractual  choice‐of‐law  provision)  application  of  the  law  of  that 
     state  is  most  likely  to  conform  to  their  expectations[.]’”  (quoting  Foster  Wheeler, 
     822  N.Y.S.2d  at  34‐35));  Liberty  Surplus  Ins.  Corp.  v.  Natʹl  Union  Fire  Ins.  Co.  of 
     Pittsburgh,  Pa.,  888  N.Y.S.2d  35,  36  (App.  Div.  1st  Dep’t  2009);  Travelers  Cas.  & 
     Sur.  Co.  v.  Honeywell  Intʹl,  Inc.,  880  N.Y.S.2d  66,  67  (App.  Div.  1st  Dep’t  2009); 
     Appalachian Ins. Co. v. Riunione Adriatic Di Sicurata, 875 N.Y.S.2d 57, 58 (App. Div. 
     1st Dep’t 2009); cf. Lapolla Indus., Inc. v. Aspen Specialty Ins. Co., 566 F. App’x 95, 
     97 (2d Cir. 2014) (summary order) (citing Foster Wheeler, 822 N.Y.S.2d at 34, 37); 
     Midland, 947 N.E.2d at 1179.  
      
     26  The  district  court  found  that  Mississippi  law  and  Texas  law  are  in  conflict 

     regarding  the  circumstances  under  which  a  contract  may  be  voided  for 
     misrepresentation.  Fireman’s Fund, 10 F. Supp. 3d at 494‐95.  We agree.  Compare 
     Carroll  v.  Metro.  Ins.  &  Annuity  Co.,  166  F.3d  802,  805  (5th  Cir.  1999)  (“Under 



                                                          ‐57‐ 
                                                                                                 
       
       



 1               As  a  preliminary  matter,  we  must  determine  if  the  district 

 2    court  looked  to  the  wrong  “insured”  in  its  choice  of  law  analysis.  

 3    Signal  claimed  that  its  subsidiary,  Signal  International  Texas  L.P. 

 4    (“Signal‐Texas”), which is domiciled in Texas, owned and operated 

 5    the  dry  dock,  so  the  relevant  domicile  of  the  insured  is  therefore 

 6    Texas.  

 7               However,  contrary  to  this  claim,  there  is  no  genuine  dispute 

 8    that  Signal  International,  LLC,  was  the  relevant  insured  under  the 

 9    EPI Policy.  Signal’s consultant and former Senior Vice President of 

10    Texas  Operations,  John  Haley,  stated  in  his  affidavit  that  “Signal 

11    International, L.L.C. . . . was the owner and operator of the AFDB‐5 

12    Drydock.”    J.A.  1852.    Furthermore,  the  EPI  Policy  itself  names 


                                                    
      Mississippi  law,  if  an  applicant  for  insurance  is  found  to  have  made  a 
      misstatement of material fact in the application, the insurer that issued a policy 
      based  on  the  false  application  is  entitled  to  void  or  rescind  the 
      policy. . . . Whether  the  misrepresentation  was  intentional,  negligent,  or  the 
      result  of  mistake  or  oversight  is  of  no  consequence.”),  with  Mayes  v.  Mass.  Mut. 
      Life  Ins.  Co.,  608  S.W.2d  612, 616  (Tex.  1980)  (“It  is  now  settled  law  in  this  state 
      that . . . before [an] insurer may avoid a policy because of the misrepresentation 
      of the insured . . . [the insurer must prove] the intent to deceive on the part of the 
      insured in making [the representation] . . . .”).  



                                                           ‐58‐ 
                                                                              
       
       



 1    “Signal  International,  LLC”  as  the  “Insured[],”  with  an  address  in 

 2    Pascagoula, Mississippi.  J.A. 168.  Although the PPI Policy identifies 

 3    “[t]he  First  Named  Insured”  as  “Signal  International,  LLC  and  any 

 4    owned . . . subsidiary,” J.A. 283, the PPI Policy identifies only Signal 

 5    International,  LLC,  by  name  and  lists  a  Mississippi  address  for  the 

 6    First  Named  Insured.    Both  the  EPI  Policy  and  the  PPI  Policy 

 7    therefore  evince  the  parties’  understanding  that  the  insured  was 

 8    Signal International, LLC, which was domiciled in Mississippi.   

 9           Moreover,  an  analysis  that  would  look  to  a  subsidiary  of  the 

10    insured  based  on  the  particular  loss  that  triggered  coverage  would 

11    be at odds with New York’s choice of law rules.  Under New York 

12    law,  “barring  extraordinary  circumstances,  only  one  state’s  law 

13    should  govern  an  insurance  agreement.”    Md.  Cas.  Co.,  332  F.3d  at 

14    153.    New  York  courts  have  declined  to  look  to  the  location  of  an 

15    insured’s  subsidiaries  in  determining  choice  of  law,  because 

16    “applying  multiple  states’  laws  to  the  enforcement  of  a  single 




                                              ‐59‐ 
                                                                                                  
       
       



 1    insurance policy ‘defies the law as well as the traditional concerns of 

 2    judicial  economy  and  uniformity.’”    See  FC  Bruckner  Assocs.,  L.P.  v. 

 3    Firemanʹs  Fund  Ins.  Co.,  944  N.Y.S.2d  84,  85‐86  (App.  Div.  1st  Dep’t 

 4    2012)  (ellipses  omitted)  (quoting  Wausau  Bus.  Ins.  Co.  v.  Horizon 

 5    Admin. Servs. LLC, 803 F. Supp. 2d 209, 216 (E.D.N.Y. 2011)).   

 6               We therefore conclude that, in determining what law governs 

 7    the EPI Policy, the relevant insured is Signal International LLC, and 

 8    its domicile is Mississippi.27  

 9               Fireman’s Fund argues that the district court erred by treating 

10    the  insured’s  domicile  as  dispositive  of  the  choice  of  law  analysis.  
                                                    
      27  Fireman’s  Fund  claims  that  Signal  was  domiciled  both  in  Mississippi—“its 
      principal  office”  at  the  time  of  contracting—and  Delaware,  “its  place  of 
      incorporation.”    Fireman’s  Fund  Br.  at  57.    However,  where  “the  state  of  [a 
      corporate  insured’s]  principal  place  of  business  [and]  the  state  of  its 
      incorporation . . .  are  not  the  same  state[,] . . . the  state  of  the  principal  place  of 
      business  takes  precedence  over  the  state  of  incorporation” for  the  choice  of  law 
      analysis.    Foster  Wheeler,  822  N.Y.S.2d  at  36;  see  Honeywell,  880  N.Y.S.2d  at  67 
      (“[F]or [choice of law] purposes, a corporate insured’s domicile is the state of its 
      principal  place  of  business,  not  the  state  of  its  incorporation.”  (citations 
      omitted));  cf.  Certain  Underwriters  at  Lloyds  of  London  v.  Ill.  Nat’l  Ins.  Co.,  553  F. 
      App’x  110,  111‐12  (2d  Cir.  2014)  (summary  order)  (citing  Foster  Wheeler  and 
      applying law of the insured’s principal place of business); Restatement (Second) 
      of  Conflict  of  Laws  §  188  cmt.  e  (1971)  (“At  least  with  respect  to  most  issues,  a 
      corporation’s  principal  place  of  business  is  a  more  important  contact  than  the 
      place of incorporation . . . .”). 



                                                           ‐60‐ 
                                                                                           
       
       



 1    To  the  contrary,  though,  under  New  York  law,  the  law  of  Signal’s 

 2    domicile governs the EPI Policy since the policy covers risks spread 

 3    across  multiple  states.    See,  e.g.,  Lapolla,  566  F.  App’x  at  97;  Foster 

 4    Wheeler, 822 N.Y.S.2d at 34‐36; cf. Midland, 947 N.E.2d at 1179.   

 5               Nevertheless,  even  if  the  totality  of  the  relevant  contacts  is 

 6    considered,  the  result  is  the  same.    The  EPI  Policy’s  “Declarations” 

 7    page  states  that  “[t]his  Insurance  policy  is  issued  pursuant  to 

 8    Mississippi  law  covering  surplus  lines  insurance.”    J.A.  168.      The 

 9    same  page  contains  information  specific  to  the  Signal  policy, 

10    including  the  insured,  the  covered  property,  and  the  policy 

11    premium.28    Signal’s  2009‐2010  Property  Insurance  Submission  also 


                                                    
      28  Fireman’s  Fund  argues  that  another  page  of  the  EPI  Policy  supports  the 
      application of Texas law.  The page states that “[t]his insurance contract is with 
      an  insurer  not  licensed  to  transact  insurance  in  this  state  and is  issued  and 
      delivered as surplus line coverage under the Texas Insurance statutes.”  J.A. 166.  
      “Surplus lines insurance allows a person who seeks to insure a Texas risk but is 
      unable  to  obtain  that  insurance  from  a  Texas‐licensed  insurer  to  seek  the 
      insurance from an insurer who is not licensed in Texas but is an ‘eligible’ surplus 
      lines  insurer.”    Strayhorn  v.  Lexington  Ins.  Co.,  128  S.W.3d  772,  775  (Tex.  App. 
      2004) (quoting Tex. Ins. Code Ann. § 981.001), aff’d, 209 S.W.3d 83 (Tex. 2006).  “A 
      surplus lines insurer is, by definition, not authorized to issue insurance in Texas. 
      [However,] Texas law permits surplus line insurers to provide insurance in Texas 



                                                           ‐61‐ 
                                                                                        
       
       



 1    listed  Mississippi  as  the  choice  of  law  for  the  property  policies.    In 

 2    addition,  in  its  preliminary  claim  statement  for  coverage  after  the 

 3    dry  dock  sank,  Signal  stated  that  the  EPI  Policy  was  “issued  to  a 

 4    Mississippi  insured,”  ” delivered  to  Signal’s  offices  in  Mississippi,” 

 5    and “subject to Mississippi law and jurisdiction.”  J.A. 6462.  These 

 6    documents demonstrate the parties’ understanding that Mississippi 

 7    law would apply to the policy.  

 8               The balance of the other choice of law factors does not clearly 

 9    favor  the  law  of  one  state  over  another.    The  EPI  Policy  was 

10    negotiated  in  Virginia  and  New  York.    Performance  of  the  contract 

11    was  to  take  place  in  Texas  and  Mississippi,  and  the  value  of  the 

12    assets  insured  by  the  EPI  Policy  was  split  almost  evenly  between 
                                                    
      if  the  insurer . . . meets  certain  requirements”  under  the  Texas  Insurance  Code.  
      Chandler Mgmt. Corp. v. First Specialty Ins. Corp., 452 S.W.3d 887, 893 (Tex. App. 
      2014) (citations omitted).  The fact that Signal was able to obtain the EPI Policy as 
      surplus lines insurance from MSI in accordance with Texas law does not answer 
      the question of what state’s law the parties intended to govern the substance of 
      the policy itself.  The designation of Mississippi law on the “Declarations” page 
      of the policy, combined with Signal’s designation of Mississippi as the applicable 
      choice  of  law  in  its  2009‐2010  Property  Insurance  Submission  and  preliminary 
      claim  statement  after  the  loss  of  the  dry  dock,  demonstrates  that  the  parties 
      intended Mississippi law to govern the policy.   



                                                           ‐62‐ 
                                                                                  
       
       



 1    those  two  states.    Signal  is  domiciled  in  Mississippi,  and  MSI  is 

 2    domiciled in Virginia.   

 3           The  mere  presence  of  the  dry  dock  in  Texas  does  not  give 

 4    Texas  an  overriding  interest  in  having  its  law  govern  the  policy.  

 5    “[T]his is merely a dispute over who—[the insured or the insurer]—

 6    must bear the cost[s]” related to the loss of the dry dock.  Md. Cas. 

 7    Co.,  332  F.3d  at  155.    “[T]he  interest  [of  a  state  in  which  a  covered 

 8    item  is  located]  diminishes  when  the  question  is  not  whether 

 9    someone  will  or  can  pay  for  the  cleanup  but  rather  who  will  pay.”  

10    Id. (internal quotation marks omitted).  

11           Because the parties’ understanding and the insured’s domicile 

12    favor  application  of  Mississippi  law,  while  the  other  choice  of  law 

13    factors do not favor the law of any one particular state, Mississippi 

14    has  the  “most  significant  relationship  to  the  transaction  and  the 

15    parties,” such that Mississippi law governs the EPI Policy.  Midland, 

16    947 N.E.2d at 1179 (quoting Zurich Ins. Co., 642 N.E.2d at 1068).  




                                                 ‐63‐ 
                                                                                                 
       
       



 1               B.         MSI Was Entitled to Void the EPI Policy under 
 2                          Mississippi Law 

 3               Fireman’s  Fund  next  argues  that,  even  if  Mississippi  law 

 4    governs  the  EPI  Policy,  the  district  court’s  grant  of  summary 

 5    judgment to MSI was error.  It contends that MSI failed to show that 

 6    the  requirements  to  void  a  contract  for  material  misrepresentation 

 7    were met, or that, at the very least, genuine disputes of fact preclude 

 8    summary judgment.   

 9                          1.         Material Misrepresentation under              
10                                     Mississippi Common Law 

11               “Under Mississippi law, if an applicant for insurance is found 

12    to have made a misstatement of material fact in the application, the 

13    insurer that issued a policy based on the false application is entitled 

14    to void or rescind the policy.”29  Carroll v. Metro. Ins. & Annuity Co., 


                                                    
      29  Although  the  district  court  and  several  courts  applying  Mississippi  law  have 
      concluded  that  material  misrepresentation  renders  a  contract  void  ab  initio,  see 
      Fireman’s  Fund,  10  F.  Supp.  3d  at  465,  495;  Republic  Fire  &  Cas.  Ins.  Co.  v.  Azlin, 
      No.  4:10‐CV‐037‐SA‐JMV,  2012  WL  4482355,  at  *6  (N.D.  Miss.  Sept.  26,  2012); 
      Dukes v. S.C. Ins. Co., 590 F. Supp. 1166, 1169 (S.D. Miss. 1984), affʹd, 770 F.2d 545 
      (5th  Cir.  1985),  the  Mississippi  Supreme  Court  has  recently  stated  that  “the 
      longstanding, well‐established law of this State renders voidable a policy issued 



                                                           ‐64‐ 
                                                                                        
       
       



 1    166  F.3d  802,  805  (5th  Cir.  1999).    Thus,  “[i]n  making . . . 

 2    underwriting  decisions,  insurers  have  the  right  to  rely  on  the 

 3    information supplied in the application.”  Id. at 805‐06.  “To establish 

 4    that, as a matter of law, a material misrepresentation has been made 

 5    in  an  insurance  application,  (1)  it  must  contain  answers  that  are 

 6    false,  incomplete,  or  misleading,  and  (2)  the  false,  incomplete,  or 

 7    misleading  answers  must  be  material  to  the  risk  insured  against  or 

 8    contemplated by the policy.”  Id. at 805 (emphasis omitted).   

 9               “Whether the misrepresentation was intentional, negligent, or 

10    the result of mistake or oversight is of no consequence.”  Id.   

11               If  the  applicant  for  insurance  undertakes  to  make  a 
12               positive statement of a fact, if it be material to the risk, 
13               such  fact  must  be  true.    It  is  not  sufficient  that  he 
14               believes  it  true,  but  it  must  be  so  in  fact,  or  the  policy 
15               will  be  avoided,  provided,  always,  that  the 
16               misstatement be about a material matter.   
17                        



                                                    
      as a result of material misrepresentations,” Jones‐Smith v. Safeway Ins. Co., 174 So. 
      3d 240, 242 (Miss. 2015).  As MSI sought a declaration that the EPI Policy is void, 
      the distinction makes no practical difference here.   



                                                           ‐65‐ 
                                                                                    
       
       



 1    Prudential Ins. Co. of Am. v. Estate of Russell, 274 So. 2d 113, 116 (Miss. 

 2    1973) (emphasis omitted) (quoting Fid. Mut. Life Ins. Co. v. Miazza, 46 

 3    So.  817,  819  (Miss.  1908));  see  also  Miazza,  46  So.  at  819  (“If  the 

 4    misstatement is material, it can make no difference as to whether or 

 5    not it was made in good faith.”).  

 6           “A misrepresentation in an insurance application is material if 

 7    knowledge  of  the  true  facts  would  have  influenced  a  prudent 

 8    insurer in determining whether to accept the risk.”  Carroll, 166 F.3d 

 9    at  805.    “Stated  differently,  a  fact  is  material  if  it  might  have  led  a 

10    prudent  insurer  to  decline  the  risk,  accept  the  risk  only  for  an 

11    increased  premium,  or  otherwise  refuse  to  issue  the  exact  policy 

12    requested by the applicant.”  Id.    

13                   2.      The  EPI  Policy’s  Concealment  Clause  Did  Not 
14                           Require MSI to Prove “Intent to Deceive” 

15           Fireman’s  Fund  argues  that,  in  order  to  void  the  EPI  Policy, 

16    MSI  was  required  to  prove  that  Signal  intended  to  deceive  MSI 




                                                  ‐66‐ 
                                                                                    
       
       



 1    when  it  applied  for  insurance,  regardless  of  whether  Mississippi 

 2    common law would require such intent.  We disagree.   

 3           The  EPI  policy’s  “Concealment,  Misrepresentation  or  Fraud” 

 4    clause  (“the  concealment  clause”)  provides  that  “[t]his  Coverage 

 5    Part  is  void  in  any  case  of  fraud  by  the  Insured  as  it  relates  to  this 

 6    Coverage  Part  at  any  time.    It  is  also  void  if  the  named  insured  or 

 7    any other insured, at any time, intentionally conceal or misrepresent 

 8    a material fact . . . .”  J.A. 172 (emphasis added).   

 9           However,  although  the  policy’s  concealment  clause  permits 

10    the  insurer  to  void  the  policy  where  concealment  or 

11    misrepresentation  is  intentional,  it  does  not  state  that  this  is  the 

12    exclusive  ground  upon  which  the  contract  may  be  voided.    Under 

13    Mississippi  law,  “[w]hether  the  misrepresentation  was  intentional, 

14    negligent, or the result of mistake or oversight is of no consequence” 

15    in  determining  whether  an  insurer  may  void  a  policy  for 

16    misrepresentation or concealment.  Carroll, 166 F.3d at 805.  Nothing 




                                                  ‐67‐ 
                                                                                         
       
       



 1    in the EPI Policy indicates that the concealment clause was intended 

 2    to  foreclose  MSI’s  right  to  void  a  policy  for  material 

 3    misrepresentation  as  provided  under  Mississippi  law,  and  we 

 4    decline to read such a limitation into the policy.  Cf. Ivison v. Ivison, 

 5    762  So.  2d  329,  336  (Miss.  2000)  (“It  is  fundamental  in  contract  law 

 6    that  courts  cannot  make a  contract where  none  exists,  nor  can  they 

 7    modify,  add  to,  or  subtract  from  the  terms  of  a  contract  already  in 

 8    existence.”).30    We  therefore  conclude  that  MSI  was  not  required  to 

 9    prove that Signal intended to deceive it in order to void the policy.  

10                    3.      MSI  Was  Not  Required  To  Request  “Answers” 
11                            on  an  “Application”  To  Void  the  Policy  for 
12                            Material Misrepresentation 

13            Fireman’s  Fund  next  argues  that  MSI  could  not  void  the  EPI 

14    Policy  on  grounds  of  material  misrepresentation  because  MSI  did 

15    not demonstrate that Signal made any false or misleading “answers” 
                                                    
      30 We note that at least one court applying Mississippi law, when confronted with 
      a  concealment  clause  nearly  identical  to  the  clause  present  here,  permitted  the 
      insurer to seek to void the insurance policy under alternative theories of material 
      misrepresentation and breach of the concealment clause, while recognizing that 
      the latter required the statements to be “knowingly and willfully made” and the 
      former did not.  See Azlin, 2012 WL 4482355, at *5‐12.   



                                                    ‐68‐ 
                                                                              
       
       



 1    on an insurance “application.”  See, e.g., Carroll, 166 F.3d at 805 (“To 

 2    establish  that . . . a  material  misrepresentation  has  been  made  in  an 

 3    insurance  application, . . . it  must  contain  answers  that  are  false, 

 4    incomplete, or misleading . . . .”).  It argues that MSI did not receive 

 5    any  false  “answers”  from  Signal,  since  it  did  not  require  Signal  to 

 6    complete  a  standard  application  in  order  to  obtain  the  policy.  

 7    Instead, Signal provided a property insurance submission of its own 

 8    creation  (the  2009‐2010  Property  Insurance  Submission),  which 

 9    included  the  2009  Heller  Report  and  a  “Statement  of  Values.”    The 

10    Statement of Values described the dry dock’s value as $13.6 million, 

11    and  the  Heller  Report  described  the  possibility  of  the  dry  dock 

12    sinking  as  a  “worst  case  scenario”  “of  extremely  low  probability.”  

13    J.A.  2269,  2298‐99.    Fireman’s  Fund  claims  that  Signal  had  no 

14    affirmative duty to provide further information about the dry dock 

15    in the absence of a request from MSI.   

16           We are not persuaded by these arguments.  While Mississippi 




                                              ‐69‐ 
                                                                                   
       
       



 1    has frequently addressed the doctrine of material misrepresentation 

 2    in  the  context  of  traditional  insurance  applications,  the  Mississippi 

 3    Supreme  Court  has  recognized  that  the  doctrine  arises  from  “a 

 4    principle  of  general  application”—“the  universal  rule  that  any 

 5    contract  induced  by  misrepresentation  or  concealment  of  material 

 6    facts  may  be  avoided  by  the  party  injuriously  affected  thereby.”  

 7    Prudential, 274 So. 2d at 116 (emphasis omitted) (quoting Miazza, 46 

 8    So.  at  819);  cf.  Dukes  v.  S.C.  Ins.  Co.,  590  F.  Supp.  1166,  1169  (S.D. 

 9    Miss.  1984)  (“[T]he  Plaintiff’s  suit  must  fail  in  that  the  policy  of 

10    insurance  should  be  declared  void  ab  initio  [for  material 

11    misrepresentation under Mississippi law].  This is simply a general 

12    principal of contract law which the special nature of insurance contracts 

13    does not alter.” (emphasis added)), affʹd, 770 F.2d 545 (5th Cir. 1985).  

14    “The  omission  or  concealment  of  material  facts  can  constitute  a 

15    misrepresentation, just as can a positive, direct assertion.”  Davidson 

16    v. Rogers, 431 So. 2d 483, 484‐85 (Miss. 1983).   




                                                 ‐70‐ 
                                                                                         
       
       



 1            It  would  be  inconsistent  with  these  principles  to  hold—as 

 2    Fireman’s  Fund  suggests—that  Signal  could  not  misrepresent  the 

 3    dry  dock’s  condition  simply  because  MSI  accepted  a  submission  of 

 4    Signal’s  own  creation  in  agreeing  to  underwrite  the  policy.  

 5    Although  MSI  did  not  require  Signal  to  complete  a  standardized 

 6    application,  Signal  nonetheless  made  affirmative  representations 

 7    about the dry dock (by providing MSI with the Statement of Values 

 8    and  the  2009  Heller  Report)  in  order  to  induce  MSI  to  insure  it.31  

 9    When Signal provided this information, it was required to do so in a 

10    way  that  was  not  misleading,  because  “[i]n  making [its] 

11    underwriting  decision[],  [MSI]  ha[d]  the  right  to  rely  on  the 

12    information  supplied.”    Carroll,  166  F.3d  at  805;  see  also  Golden  Rule 

13    Ins.  Co.  v.  Hopkins,  788  F.  Supp.  295,  301  (S.D.  Miss.  1991)  (“[T]he 
                                                    
      31  This  case  is  therefore  distinguishable  from  those  cited  by  Fireman’s  Fund 
      which hold that, under Mississippi law, an “[insurance] company has no right to 
      rescind [a] policy because there was information, not asked for on the application 
      and not volunteered by the applicant, the knowledge of which would have caused 
      the company to refuse to insure.”  Mattox v. W. Fid. Ins. Co., 694 F. Supp. 210, 216 
      (N.D.  Miss.  1988)  (emphasis  added).    Here,  although  it  was  not  requested  on  a 
      standardized  application,  Signal  volunteered  information  about  the  dry  dock’s 
      condition. 



                                                    ‐71‐ 
                                                                                
       
       



 1    ‘innocent     misrepresentation’        standard      [under        Mississippi 

 2    law] . . . operates  to  the  benefit  of  the  misinformed  insurance 

 3    company.”);  cf.  Prudential,  274  So.  2d  at  116  (“If  the  applicant  for 

 4    insurance undertakes to make a positive statement of a fact, if it be 

 5    material  to  the  risk,  such  fact  must  be  true.”  (emphasis  omitted) 

 6    (quoting Miazza, 46 So. at 819)).   

 7           By providing MSI with the Statement of Values and only the 

 8    2009  Heller  Report,  Signal  represented  (1)  that  the  dry  dock  was 

 9    valued at $13.6  million,  (2)  that  Signal  was  operating  its  facilities—

10    including  the  Port  Arthur  dockyard—in  accordance  with 

11    “[a]cceptable standards including some industry best practices,” J.A. 

12    1318,  and  (3)  that  the  likelihood  of  the  dry  dock  sinking  was  a 

13    “worst‐case scenario . . . of extremely low probability,” J.A. 2298‐99.  

14    Signal made these representations despite knowing that (1) multiple 

15    engineers—and  its  own  employees—had  concluded  over  several 

16    years that the dry dock was in poor condition, in need of extensive 




                                               ‐72‐ 
                                                                                                
       
       



 1    and costly repairs, and nearing the end of its useful life, (2) several 

 2    engineers had concluded that the dry dock was not operating safely 

 3    and  that  extensive  repairs  would  be  required  before  Signal  could 

 4    attempt to reconfigure the dry dock to extend its life, and (3) Signal 

 5    was not undertaking the long‐term repairs that these engineers had 

 6    recommended.    By  selectively  providing  only  positive  information 

 7    about  the  dry  dock’s  condition,  while  failing  to  disclose  the 

 8    substantial and multiple sources of information in its possession that 

 9    called  these  positive  reports  into  question,  Signal’s  representations 

10    to  MSI  amounted  to  a  misrepresentation  of  the  dry  dock’s 

11    condition.32    See  Davidson,  431  So.  2d  at  484‐85.    If  material,  this 



                                                    
      32 Fireman’s Fund argues that the 2009‐2010 Property Insurance Submission was 
      sufficient to put MSI on notice that it should inquire about possible deficiencies 
      in the dry dock’s condition.  See Mass. Mut. Life Ins. Co. v. Nicholson, 775 F. Supp. 
      954, 960 (N.D. Miss. 1991) (“[T]he insurance company has the right to rely on the 
      information contained in the application, as long as the insurance company did 
      not have ‘sufficient indications that would have put a prudent man on notice.’” 
      (citation  omitted)  (quoting  N.Y.  Life  Ins.  Co.  v.  Strudel,  243  F.2d  90,  93  (5th  Cir. 
      1957))).    We  disagree.    Nothing  in  Signal’s  submission  suggested  that  the  dry 
      dock  was  dilapidated,  that  repairs  were  not  being  made,  or  that  it  was  nearing 
      the end of its useful life.  The Heller Report’s reference to the sinking of the dry 



                                                           ‐73‐ 
                                                                                            
       
       



 1    misrepresentation provided a basis for MSI to void the policy under 

 2    Mississippi law. 

 3                          4.         Signal’s Misrepresentation Was Material and 
 4                                     Induced MSI To Issue the EPI Policy 

 5               Fireman’s  Fund  argues  that  MSI  failed  to  show  that  any 

 6    misrepresentation  that  Signal  might  have  made  regarding  the  dry 

 7    dock was material or relied upon in MSI’s decision to underwrite the 

 8    EPI  Policy.    It  also  argues  that,  at  the  very  least,  there  are  genuine 

 9    disputes  of  fact  that should  have  precluded  summary  judgment  on 

10    these issues.   

11               We  disagree.    The  EPI  Policy  insured  against  business 

12    interference  and  extra  expenses  resulting  from  the  loss  of  specific 

13    properties,  including  the  dry  dock.    Information  that  the  dry  dock 

14    had been appraised as having a negative value, had been described 

15    as  dilapidated  and  nearing  the  end  of  its  useful  life,  and  had  not 

16    undergone  long‐term  repairs  (despite  the  recommendations  of 
                                                    
      dock  as  a  worst  case  scenario  did  not  put  MSI  on  notice  of  the  need  to  inquire 
      more fully about its condition before agreeing to underwrite the policy.   



                                                           ‐74‐ 
                                                                               
       
       



 1    multiple engineers over several years) would be highly relevant to a 

 2    “prudent  insurer[’s]”  decision  to  underwrite  the  policy,  since  such 

 3    information—if  investigated  and  discovered  to  be  true—would 

 4    indicate an increased risk of loss.  See Carroll, 166 F.3d at 805.   

 5           Signal’s  experience  in  applying  for  hull  insurance  prior  to 

 6    applying for the EPI Policy also demonstrates the materiality of the 

 7    undisclosed  information  and  Signal’s  knowledge  that  it  was 

 8    material.  In 2005, Signal’s insurance broker, Willis of Alabama, Inc., 

 9    applied  for  hull  insurance  for  the  dry  dock  by  submitting  the  2002 

10    Heger  Report  to  two  insurance  providers—Fireman’s  Fund 

11    Insurance  Company  (“FFIC”)  and  Trident  Marine  (“Trident”).    The 

12    FFIC  underwriter  inquired  as  to  what  repairs  had  been  made, 

13    observing  that  “[t]he  [a]ppraisal  [in  the  2002  Heger  report]  reflects 

14    an ‘Inside the United States’ net value of ($1,150,00) less than zero” 

15    and that he was “going have a tough time convincing anybody” to 

16    provide  the  requested  insurance.    J.A.  4251.    Trident’s  underwriter 




                                              ‐75‐ 
                                                                             
       
       



 1    similarly  questioned  whether  any  repairs  had  been  made,  noting 

 2    that,  according  to  the  2002  Heger  report,  “the  pontoon  deck  of  all 

 3    sections was found to be in poor condition and should be replaced” 

 4    and  “Section  H  was  also  in  poor  condition.”    J.A.  4253.    The 

 5    underwriter stated that Trident “would need confirmation from the 

 6    [insured]  that  this  was  taken  care  of  before  [Trident]  could  commit 

 7    to  cover  [the  dry  dock].”    Id.    Thus,  in  both  instances,  the 

 8    underwriters  considered  the  2002  Heger  Report’s  documented 

 9    concerns  about  the  dry  dock  significant  to  their  underwriting 

10    decisions.    Signal’s  disclosure  of  the  report  permitted  these 

11    insurers—unlike  MSI—to  undertake  a  further  investigation  of  the 

12    dry dock’s condition before agreeing to underwrite the policy and at 

13    a particular premium.   

14           We  therefore  find  that  there  is  no  genuine  dispute  that 

15    Signal’s  misrepresentation  to  MSI—which  presented  only  positive 

16    information  regarding  the  dry  dock’s  condition  while  omitting 




                                              ‐76‐ 
                                                                               
       
       



 1    contrary information like the 2002 Heger Report—was material.  See 

 2    Carroll, 166 F.3d at 805; cf. King v. Aetna Ins. Co., 54 F.2d 253, 254‐55 

 3    (2d Cir. 1931) (“[The insured’s broker] was informed . . . by [another 

 4    insurer] that he must ascertain what [the insured] paid for the boat, 

 5    and, when [the broker] reported that [the insured] would not say, he 

 6    was  told  by  [the  other  insurer]  that  [it]  would  not  place  the 

 7    insurance.    If  this  information  was  material  to  the  [other  insurer], 

 8    [the broker] must have appreciated that it would be equally material 

 9    to the [insurer that issued the policy].”).   

10           There  is  also  no  genuine  dispute  that  MSI  was,  in  fact, 

11    induced  to  underwrite  the  policy  based  on  this  misrepresentation.  

12    See Carroll, 166 F.3d at 805 (“[T]he insurer that issued a policy based 

13    on  the  false  application  is  entitled  to  void  or  rescind  the  policy.” 

14    (emphasis added)); see also Republic Fire & Cas. Ins. Co. v. Azlin, No. 

15    4:10‐CV‐037‐SA‐JMV,  2012  WL  4482355,  at  *6  (N.D.  Miss.  Sept.  26, 

16    2012)  (“[M]isstatements  of  material  fact  in  an  application  for 




                                               ‐77‐ 
                                                                               
       
       



 1    insurance  provide  grounds  for  declaring  a  policy  issued  in  reliance 

 2    thereon  void  ab  initio.”  (emphasis  added)  (quoting  GuideOne  Mut. 

 3    Ins.  Co.  v.  Rock,  No.  1:06‐CV‐218‐SA‐JAD,  2009  WL  1854452,  at  *2 

 4    (N.D. Miss. June 29, 2009))).   

 5           James F. Morano, III, the MSI underwriter responsible for the 

 6    EPI  Policy,  testified  at  his  deposition  that  MSI  “relied  upon  the 

 7    [2009]  Heller  report,”  which  “gave  a  favorable  overview  of  the 

 8    condition  of  the  properties,”  for  information  regarding  the  dry 

 9    dock’s  condition.    J.A.  3241.    He  further  testified  that,  if  other 

10    surveys  had  “told  [him]  information  that  was  different  from  the 

11    information that was being provided to [him], [he] would like to see 

12    it”  when  making  his  underwriting  decision.      J.A.  3264.    In 

13    particular,  “if  [Signal]  had  surveys  to  indicate  [the  dry  dock’s] 

14    deteriorated condition, [or] repairs that ha[d] been done, that would 

15    be  helpful.”    Id.    In  a  sworn  declaration,  Morano  further  stated  as 

16    follows: 




                                               ‐78‐ 
                                                                              
       
       



 1           Had the conflicting information regarding the condition 
 2           of the drydock been provided to [MSI] before the Policy 
 3           was  issued,  I  would  have  either  declined  to  bind 
 4           coverage,  or  offered  coverage  that  expressly  excluded 
 5           claims  arising  out  of  the  drydock,  because  the  full 
 6           picture regarding  the  condition  of  the  drydock,  as 
 7           revealed  in  the  many  [undisclosed]  engineer 
 8           reports . . . ,  portrayed  a material  risk  of  imminent 
 9           catastrophic failure.  

10    J.A. 5629.  Having reviewed Morano’s account and the remainder of 

11    the  record,  we  conclude  that  there  is  no  genuine  dispute  that 

12    Signal’s  misrepresentation  regarding  the  dry  dock  in  its  2009‐2010 

13    Property  Insurance  Submission  induced  MSI  to  underwrite  the  EPI 

14    Policy.  

15           Because  there  is  no  genuine  dispute  that  Signal  induced  MSI 

16    to  underwrite  the EPI  Policy  by  materially misrepresenting  the  dry 

17    dock’s  condition  when  it  applied  for  coverage,  the  district  court 

18    correctly  held  that  MSI  was  entitled  to  void  the  EPI  Policy  under 

19    Mississippi law.  Consequently, Fireman’s Fund may not succeed on 

20    its  claim  for  equitable  contribution  against  MSI  that  it  was  granted 

21    on  summary  judgment  below,  as  the  validity  of  the  EPI  policy  is  a 



                                              ‐79‐ 
                                                                                
       
       



 1    prerequisite to such a claim. 

 2                                     CONCLUSION 

 3           We  hold  that  Great  American’s  Pollution  Policy  is  a  marine 

 4    insurance contract and that Great American was entitled to void the 

 5    policy under the doctrine of uberrimae fidei due to Signal’s failure to 

 6    disclose  material  information  indicating  that  the  dry  dock  was  in  a 

 7    deteriorated  condition  and  that  recommended  long‐term  repairs 

 8    were  not  being  made.    We  also  hold  that  MSI  was  entitled  to  void 

 9    the  EPI  Policy  under  Mississippi  law  because  Signal  materially 

10    misrepresented  the  dry  dock’s  condition  when  it  disclosed  to  MSI 

11    only  reports  reflecting  positively  on  the  dry  dock,  while  failing  to 

12    disclose numerous other reports indicating that the dry dock was in 

13    a dilapidated state and nearing the end of its useful life.  Because no 

14    genuine  disputes  of  fact  exist  as  to  these  issues,  the  district  court 

15    properly granted Great American’s and MSI’s motions for summary 




                                               ‐80‐ 
                                                                       
      
      



1    judgment.    Accordingly,  the  judgments  of  the  district  court  are 

2    AFFIRMED.   




                                          ‐81‐